EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of March 20, 2006, by
and among CardioVascular BioTherapeutics, Inc., a Delaware corporation, with
headquarters currently located at 7251 West Lake Mead Boulevard, Suite 303, Las
Vegas, Nevada 89128, to be relocated to 1635 Village Center Circle, Suite 250,
Las Vegas, Nevada 89134, effective April 1, 2006 (the “Company”), and the
investors listed on the Schedule of Buyers attached hereto (individually, a
“Buyer” and collectively, the “Buyers”).

WHEREAS:

A. The Company and the Buyers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”);

B. The Buyers, severally, and not jointly, wish to purchase from the Company and
the Company wishes to sell to the Buyers, upon the terms and conditions stated
in this Agreement (I) senior secured notes, substantially in the form attached
as Exhibit A, in an original aggregate principal amount of $20,000,000 (such
notes, together with any promissory notes or other securities issued in exchange
or substitution therefor or replacement thereof, and as any of the same may be
amended, restated or modified and in effect from time to time, the “Notes”), and
(II) warrants, substantially in the form attached as Exhibit B, to acquire that
number of shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”) equal to the quotient of (a) 30% of the original principal
amount of the Notes purchased by the Buyers at the Closing (as defined in
Section 1(a)), divided by (b) the Warrant Exercise Price (as defined in the
Initial Warrants (as defined below)) as of the Closing Date (as defined in
Section 1(b)) (such warrants, together with any warrants or other securities
issued in exchange or substitution therefor or replacement thereof, and as any
of the same may be amended, restated or modified and in effect from time to
time, being referred to as the “Initial Warrants”; the shares of Common Stock
issuable upon exercise of the Initial Warrants being referred to as the “Initial
Warrant Shares”);

C. The Notes shall be convertible into shares of Common Stock (the shares of
Common Stock issuable upon conversion of the Notes being referred to herein as
the “Conversion Shares”) in accordance with the terms of the Notes;

D. Pursuant to the Notes, and subject to the terms and conditions thereof, the
Company may be required to issue to the Buyers Repurchase Warrants (as defined
in the Notes), substantially in the form attached as Exhibit C, to acquire
shares of Common Stock (such warrants, together with any warrants or other
securities issued in exchange or substitution therefor or replacement thereof
and as any of the same may be amended, restated, modified or supplemented and in
effect from time to time, being collectively referred to herein as the
“Repurchase Warrants” and, collectively with the Initial Warrants, the
“Warrants”; and the shares of Common Stock issuable upon exercise of the
Repurchase Warrants being referred to



--------------------------------------------------------------------------------

herein as the “Repurchase Warrant Shares” and, collectively with the Initial
Warrants, the “Warrant Shares”).

E. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached as Exhibit D (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights under the 1933 Act and the rules and regulations promulgated
thereunder, and applicable state securities laws;

F. Contemporaneously with the Closing, the parties hereto will execute and
deliver a Security Agreement, substantially in the form attached as Exhibit E
(the “Security Agreement”), and a Patent Security Agreement, substantially in
the form attached as Exhibit F (the “Patent Security Agreement”), pursuant to
which the Company will agree to provide the Buyers with a security interest in
all of the assets of the Company, including all patents and patent rights;

G. Contemporaneously with the Closing, the parties hereto will execute and
deliver one or more Deposit Account Control Agreements, substantially in the
form attached as Exhibit G (the “Account Control Agreements”), pursuant to which
the Company will agree to enable the Buyers to perfect their security interest
in all of the Company’s right, title and interest in certain accounts and in all
collateral from time to time credited to such accounts;

H. Contemporaneously with the Closing, Daniel C. Montano (“Montano”) will
execute and deliver a Guaranty, substantially in the form attached as Exhibit H
(the “Montano Guaranty”), pursuant to which Montano will agree to guaranty
certain obligations of the Company; and

I. Contemporaneously with the Closing, the parties hereto will execute and
deliver a Pledge Agreement, substantially in the form attached as Exhibit I (the
“Pledge Agreement”), pursuant to which the Company will agree to pledge all of
the capital stock of the Subsidiaries (as defined in Section 3(a)) owned by the
Company to the Buyers as collateral for the Notes.

NOW THEREFORE, the Company and the Buyers hereby agree as follows:

1. PURCHASE AND SALE OF NOTES AND WARRANTS.

a. Purchase of Notes and Warrants. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6(a) and 7(a) below, on the Closing Date
(as defined in Section 1(b)), the Company shall issue and sell to each Buyer,
and each Buyer severally agrees to purchase from the Company, (i) Notes in the
principal amount set forth opposite such Buyer’s name on the Schedule of Buyers,
along with (ii) the related Initial Warrants with respect to the number of
Warrant Shares equal to the quotient (rounded to the nearest whole number, with
0.5 rounded up) of (A) 30% of the original principal amount of the Notes
purchased by such Buyer at the Closing, divided by (B) the Warrant Exercise
Price (as defined in the Initial Warrants) (the “Closing”). The purchase price
(the “Purchase Price”) of the Notes and the related Warrants at the Closing
shall be equal to $1.00 for each $1.00 of principal amount of the Notes
purchased

 

2



--------------------------------------------------------------------------------

(representing an aggregate Purchase Price of $20,000,000 for the aggregate
original principal amount of $20,000,000 of Notes and the related Warrants to be
purchased at the Closing).

b. The Closing Date. The date and time of the Closing (the “Closing Date”) shall
be 10:00 a.m., New York City time, on the first day other than Saturday, Sunday
or other day on which commercial banks in the City of New York are authorized or
required by law to remain closed (a “Business Day”) following the date of this
Agreement, subject to the satisfaction (or waiver) of all of the conditions to
the Closing set forth in Sections 6(a) and 7(a) (or such later or earlier date
as is mutually agreed to by the Company and the Buyers). The Closing shall occur
on the Closing Date at the offices of Katten Muchin Rosenman LLP, 525 West
Monroe Street, Chicago, Illinois 60661-3693 or at such other time, date and
place as the Company and the Buyers may collectively designate in writing.

c. Form of Payment. On the Closing Date, (i) each Buyer shall pay the applicable
Purchase Price to the Company for the Notes and the Initial Warrants to be
issued and sold to such Buyer on the Closing Date, by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions, less any amount withheld pursuant to Section 4(h), and (ii) the
Company shall deliver to each Buyer, Notes (in the principal amounts as such
Buyer shall request) (the “Note Certificates”) representing such principal
amount of the Notes that such Buyer is purchasing hereunder at the Closing,
along with warrants representing the Initial Warrants that such Buyer is
purchasing hereunder at the Closing, duly executed on behalf of the Company and
registered in the name of such Buyer or its designee.

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer represents and warrants, as of the date of this Agreement and the
Closing Date, with respect to only itself, that:

a. Investment Purpose. Such Buyer (i) is acquiring the Notes and the Initial
Warrants purchased by such Buyer hereunder, (ii) upon any conversion of the
Notes, will acquire the Conversion Shares then issuable, (iii) will acquire any
Repurchase Warrants issued to such Buyer pursuant to any Note and (iv) upon any
exercise of any Warrants issued to such Buyer will acquire the Warrant Shares
issuable upon such exercise thereof (the Notes, the Conversion Shares, the
Warrants and the Warrant Shares being collectively referred to herein as the
“Securities”) for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act; provided, however, that by
making the representations herein, such Buyer does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act.

b. Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

c. Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements

 

3



--------------------------------------------------------------------------------

of the United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Buyer’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

d. Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained in Sections 3 and
9(l) below. Such Buyer understands that its investment in the Securities
involves a high degree of risk. Such Buyer has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.

e. No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

f. Transfer or Resale. Such Buyer understands that, except as provided in the
Registration Rights Agreement, (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 promulgated under the 1933 Act (or
a successor rule thereto) (“Rule 144”); (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144,
and further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the Person (as defined in the Notes)
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the 1933 Act) may require compliance with some other exemption
under the 1933 Act or the rules and regulations of the SEC thereunder; and
(iii) neither the Company nor any other Person is under any obligation to
register the Securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.
Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona fide margin account or other loan or financing arrangement secured by the
Securities.

g. Legends. Such Buyer understands that the certificates or other instruments
representing the Notes and the Warrants and, until such time as the sale of the
Conversion Shares and the Warrant Shares have been registered under the 1933 Act
as

 

4



--------------------------------------------------------------------------------

contemplated by the Registration Rights Agreement, the stock certificates
representing the Conversion Shares and the Warrant Shares, except as set forth
below, shall bear a restrictive legend in substantially the following form (and
a stop-transfer order may be placed against transfer of such stock
certificates):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if (i) such Securities are registered for resale under the 1933 Act,
(ii) in connection with a sale transaction, such holder provides the Company
with an opinion of counsel, in a generally acceptable form, to the effect that a
public sale, assignment or transfer of the Securities may be made without
registration under the 1933 Act, (iii) such holder provides the Company with
reasonable assurances that the Securities can be sold pursuant to Rule 144(k)
promulgated under the 1933 Act (or a successor rule thereto), or (iv) such
holder provides the Company reasonable assurance that the Securities have been
or are being sold pursuant to Rule 144.

h. Authorization; Enforcement; Validity. Such Buyer is a validly existing
corporation, partnership, limited liability company or other entity and has the
requisite corporate, partnership, limited liability or other organizational
power and authority to purchase the Securities pursuant to this Agreement. This
Agreement and the Registration Rights Agreement have been duly and validly
authorized, executed and delivered on behalf of such Buyer and are valid and
binding agreements of such Buyer enforceable against such Buyer in accordance
with their respective terms. The Security Agreement, the Patent Security
Agreement, the Account Control Agreements and each of the other agreements
entered into and other documents executed by such Buyer in connection with the
transactions contemplated hereby and thereby as of the Closing will have been
duly and validly authorized, executed and delivered on behalf of such Buyer as
of the Closing and will be valid and binding agreements of such Buyer
enforceable against such Buyer in accordance with their respective terms.

i. Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

 

5



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants, as of the date of this Agreement and the
Closing Date, to each of the Buyers, that:

a. Organization and Qualification. Set forth in Schedule 3(a) is a true and
correct list of the entities in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest. Each of the Company and
its Subsidiaries is a corporation, limited liability company, partnership or
other entity and is duly organized and validly existing in good standing under
the laws of the jurisdiction in which it is incorporated and has the requisite
corporate, partnership, limited liability company or other organizational power
and authority to own its properties and to carry on its business as now being
conducted. The Company is duly qualified to do business and is in good standing
in every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, financial condition, credit worthiness or
prospects of the Company or on the transactions contemplated hereby or on the
agreements and instruments to be entered into in connection herewith, or on the
authority or ability of the Company to perform its obligations under the
Transaction Documents (as defined in Section 3(b)). Except as set forth in
Schedule 3(a), the Company holds all right, title and interest in and to 100% of
the capital stock, equity or similar interests of each of its Subsidiaries, in
each case, free and clear of any Liens (as defined below), including any
restriction on the use, voting, transfer, receipt of income or other exercise of
any attributes of free and clear ownership by a current holder, and no such
Subsidiary other than Phage Biotechnology Corporation (“Phage”) owns capital
stock or holds an equity or similar interest in any other Person. The Company
does not have as of the date of this Agreement, and will not have as of the
Closing Date, any Majority-Owned Subsidiaries. “Lien” means, with respect to any
asset, any mortgage, lien, pledge, hypothecation, charge, security interest,
encumbrance or adverse claim of any kind and any restrictive covenant,
condition, restriction or exception of any kind that has the practical effect of
creating a mortgage, lien, pledge, hypothecation, charge, security interest,
encumbrance or adverse claim of any kind (including any of the foregoing created
by, arising under or evidenced by any conditional sale or other title retention
agreement, the interest of a lessor with respect to a Capital Lease Obligation
(as defined in the Notes), or any financing lease having substantially the same
economic effect as any of the foregoing). “Subsidiary” means any entity in which
the Company owns any of the outstanding capital stock, equity or similar
interests or voting power of such entity at the time of this Agreement or at any
time hereafter, whether directly or through any other Subsidiary.
“Majority-Owned Subsidiary” means any Subsidiary of the Company of which the
Company owns in excess of 50% of the outstanding equity interests therein or
outstanding voting power thereof at the time of this Agreement or at any time
hereafter, whether directly or through any other Subsidiary. “Minority-Owned
Subsidiary” means any Subsidiary of the Company which is not a Majority-Owned
Subsidiary.

b. Authorization; Enforcement; Validity. The Company has the requisite corporate
power and authority to enter into and perform its obligations under each of this

 

6



--------------------------------------------------------------------------------

Agreement, the Registration Rights Agreement, the Irrevocable Transfer Agent
Instructions (as defined in Section 5), the Notes, the Warrants, the Security
Agreement, the Patent Security Agreement, the Account Control Agreements, the
Pledge Agreement and each of the other agreements to which it is a party or by
which it is bound and which is entered into by the parties hereto in connection
with the transactions contemplated hereby and thereby (collectively, the
“Transaction Documents”), and to issue the Securities in accordance with the
terms hereof and thereof. The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including the issuance of $20,000,000 in
principal amount of the Notes and the related Initial Warrants and any
Repurchase Warrants and the reservation for issuance and the issuance of the
Conversion Shares and Warrant Shares issuable upon conversion or exercise
thereof, have been duly authorized by the Company’s Board of Directors and no
further consent or authorization is required by the Company, its Board of
Directors or its stockholders. This Agreement and the other Transaction
Documents dated of even date herewith have been duly executed and delivered by
the Company and constitute the valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms. As of the
Closing, the Transaction Documents dated after the date of this Agreement and on
or prior to the date of the Closing shall have been duly executed and delivered
by the Company and shall constitute the valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms. As of
the Closing, the Montano Guaranty shall have been duly executed and delivered by
Montano and shall constitute the valid and binding obligation of Montano,
enforceable against Montano in accordance with its terms.

c. Capitalization. As of the date of this Agreement, the authorized capital
stock of the Company consists of (i) 400,000,000 shares of Common Stock, of
which as of the date of this Agreement 123,899,598 shares are issued and
outstanding, 5,000,000 shares are reserved for issuance pursuant to the
Company’s stock option, restricted stock and stock purchase plans, including
550,500 shares issuable pursuant to outstanding awards under such plans, and
4,156,534 shares are issuable and reserved for issuance pursuant to securities
issued or to be issued (other than the Notes and the Warrants, and other than
pursuant to the Company’s stock option, restricted stock and stock purchase
plans) exercisable or exchangeable for, or convertible into, shares of Common
Stock, and (ii) 10,000,000 shares of Preferred Stock, $0.001 par value, of which
no shares are issued and outstanding. All of such outstanding or issuable shares
have been, or upon issuance will be, validly issued and are, or upon issuance
will be, fully paid and nonassessable. Except as disclosed in Schedule 3(c),
(A) no shares of the capital stock of the Company are subject to preemptive
rights or any other similar rights or any Liens suffered or permitted by the
Company; (B) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exercisable for, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries, or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exercisable for, any shares of capital
stock of the Company or any of its Subsidiaries; (C) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except the
Registration

 

7



--------------------------------------------------------------------------------

Rights Agreement); (D) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries that contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company; (E) there are no securities or
instruments containing anti-dilution or similar provisions that will or may be
triggered by the issuance of the Securities; and (F) the Company does not have
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished to each Buyer true and
correct copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date this representation is made (the “Certificate of
Incorporation”), and the Company’s Bylaws, as amended and as in effect on the
date this representation is made (the “Bylaws”), and the terms of all securities
convertible into, or exercisable or exchangeable for, Common Stock, and the
material rights of the holders thereof in respect thereto.

d. Issuance of Securities. The Notes are duly authorized and, upon issuance in
accordance with the terms hereof, shall be (i) free from all taxes and Liens
with respect to the issuance thereof and (ii) entitled to the rights set forth
in the Notes. At least 10,000,000 shares of Common Stock (subject to adjustment
pursuant to the Company’s covenant set forth in Section 4(f) below) have been
duly authorized and reserved for issuance upon conversion of the Notes and upon
exercise of the Warrants. Upon conversion or exercise in accordance with the
Notes or the Warrants, as the case may be, the Conversion Shares and the Warrant
Shares will be validly issued, fully paid and nonassessable and free from all
taxes and Liens with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock. Assuming the
accuracy of the representations and warranties of the Buyers set forth in
Section 2(a), 2(b), 2(d) and 2(i), the issuance by the Company of the Securities
is exempt from registration under the 1933 Act and applicable state securities
laws.

e. No Conflicts. The execution and delivery of the Transaction Documents by the
Company, the performance by such parties of their obligations thereunder and the
consummation by such parties of the transactions contemplated thereby (including
the reservation for issuance and issuance of the Conversion Shares and the
Warrant Shares) will not (i) result in a violation of the Certificate of
Incorporation or the Bylaws of the Company; (ii) conflict with, or constitute a
breach or default (or an event which, with the giving of notice or lapse of time
or both, constitutes or would constitute a breach or default) under, or give to
others any right of termination, amendment, acceleration or cancellation of, or
other remedy with respect to, any agreement, indenture or instrument to which
the Company is a party; (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or by which any property or
asset of the Company is bound or affected. The Company is not in violation of
any term of its Certificate of Incorporation or Bylaws. The Company is not in
violation of any term of or in default under (or with the giving of notice or
lapse of time or both would be in violation of or default under) any contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company. The business
of the Company is not being conducted, and shall not be conducted, in violation
of any law, ordinance or regulation of any governmental entity. Except for the
filings and listings contemplated by the Registration Rights Agreement or
described in Section 4(b) and Section 4(g), and the filing of

 

8



--------------------------------------------------------------------------------

instruments to perfect security interests, the Company is not required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations that
the Company is required to obtain as described in the preceding sentence have
been obtained or effected on or prior to the date of this Agreement. To the
Knowledge (as defined below) of the Company, there are no facts or circumstances
that might give rise to any of the foregoing. The Company is in compliance with
applicable provision of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations thereunder (collectively, “Sarbanes-Oxley”). The
“Knowledge” of the Company means, unless otherwise specified, the actual
knowledge of any executive officer of the Company, including Montano, Mickael A.
Flaa, and John William Jacobs, Ph.D., and each of Kenneth A. Thomas, Ph.D. and
Thomas J. Stegmann, M.D.

f. SEC Documents; Financial Statements. Since December 31, 2004, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the 1934
Act (all of the foregoing filed prior to the date this representation is made
(including all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein) being hereinafter
referred to as the “SEC Documents”). A complete and accurate list of the SEC
Documents is set forth on Schedule 3(f). The Company has made available to the
Buyers or their respective representatives true and complete copies of the SEC
Documents. Each of the SEC Documents was filed with the SEC within the time
frames prescribed by the SEC for the filing of such SEC Documents (including any
extensions of such time frames permitted by Rule 12b-25 under the 1934 Act) such
that each filing was timely filed (or deemed timely filed pursuant to
Rule 12b-25 under the 1934 Act) with the SEC. As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents. None of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. Since the filing of the SEC Documents, no event
has occurred that would require an amendment or supplement to any of the SEC
Documents. The Company has not received any written comments from the SEC staff
that have not been resolved to the satisfaction of the SEC staff. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”), consistently
applied, during the periods involved (except (i) as may be otherwise indicated
in such financial statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of
their operations and cash flows for the periods then ended (subject, in the case
of unaudited statements, to normal year-end audit adjustments that are not
material individually or in the aggregate). None of the Company or any of its
officers, directors or Affiliates (as defined in Section 4(j)) or, to the
Company’s Knowledge, any

 

9



--------------------------------------------------------------------------------

stockholder of the Company has made any other filing with the SEC, issued any
press release or made any other public statement or communication on behalf of
the Company or otherwise relating to the Company or any of its Subsidiaries that
contains any untrue statement of a material fact or omits any statement of
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they are or were made, not misleading or has
provided any other information to the Buyers, including information referred to
in Section 2(d), that contains any untrue statement of a material fact or omits
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they are or were made, not
misleading. Except as set forth on Schedules 3(f) and 3(w), which will be filed
with the Form 8-K to be filed by the Company pursuant to Section 4(i) hereof,
none of the Company or any of its officers, directors, employees or agents has
provided the Buyers with any material, nonpublic information. The Company is not
required to file and will not be required to file any agreement, note, lease,
mortgage, deed or other instrument entered into prior to the date this
representation is made and to which the Company is a party or by which the
Company is bound that has not been previously filed as an exhibit (including by
way of incorporation by reference) to its reports filed or made with the SEC
under the 1934 Act. The accounting firm of Singer Lewak Greenbaum & Goldstein
LLP, which has expressed its opinion with respect to the consolidated financial
statements included in the Company’s annual report on Form 10-K for the fiscal
year ended December 31, 2004 (the “Audit Opinion”) and reviewed the consolidated
financial standards included in the Company’s most recently filed quarterly
report on Form 10-Q is independent of the Company pursuant to the standards set
forth in Rule 2-01 of Regulation S-X promulgated by the SEC, and such firm was
otherwise qualified to render the Audit Opinion and complete such review under
applicable law and the rules and regulations of the SEC. There is no
transaction, arrangement or other relationship between the Company and an
unconsolidated or other off-balance-sheet entity that is required to be
disclosed by the Company in its reports pursuant to the 1934 Act that has not
been so disclosed in the SEC Documents. Since September 23, 2004, neither the
Company nor, to the Knowledge of the Company, any director, officer or employee,
of the Company, has received or otherwise had or obtained Knowledge of any
material complaint, allegation, assertion or claim, whether written or oral,
regarding the accounting or auditing practices, procedures, methodologies or
methods of the Company or its internal accounting controls, including any
complaint, allegation, assertion or claim that the Company has engaged in
questionable accounting or auditing practices. No attorney representing the
Company, whether or not employed by the Company, has reported evidence of a
material violation of securities laws, breach of fiduciary duty or similar
violation by the Company or any of its officers, directors, employees or agents
to the Company’s board of directors or any committee thereof or to any director
or officer of the Company pursuant to Section 307 of the Sarbanes-Oxley Act of
2002, and the SEC’s rules and regulations promulgated thereunder. Since
September 23, 2004, there have been no internal investigations regarding
accounting or revenue recognition discussed with, reviewed by or initiated at
the direction of the chief executive officer, principal financial officer, the
board or any committee thereof. The Company is eligible to register the
Conversion Shares and the Warrant Shares for resale by the Buyer, on Form S-3
promulgated under the 1933 Act.

g. Absence of Certain Changes. Except as disclosed in any SEC Documents that
were filed with the SEC at least five (5) days prior to the date of this
Agreement, since December 31, 2004, there has been no Material Adverse Effect.
The Company has not taken any

 

10



--------------------------------------------------------------------------------

steps, and the Company currently does not expect to take any steps, to seek
protection pursuant to any bankruptcy law nor does the Company have any
Knowledge or reason to believe that the creditors of the Company intend to
initiate involuntary bankruptcy proceedings or any Knowledge of any fact that
would reasonably lead a creditor to do so. The Company is not as of the date
this representation is made, nor after giving effect to the transactions
contemplated hereby, will be Insolvent (as defined below). For purposes of this
Section 3(g), “Insolvent” means (i) the present fair saleable value of the
Company’s assets is less than the amount required to pay the Company’s total
indebtedness, contingent or otherwise, (ii) the Company is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur,
prior to the second anniversary of the date this representation is made, or
believes that it will incur, prior to March 31, 2008, debts that would be beyond
its ability to pay as such debts mature or (iv) the Company has unreasonably
small capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted. Except as disclosed
in Schedule 3(g), since December 31, 2004, the Company has not declared or paid
any dividends or sold any assets outside of the ordinary course of business,
individually or in the aggregate, in excess of $100,000. Except as disclosed in
Schedule 3(g), since December 31, 2004, the Company has not had any capital
expenditures outside the ordinary course of its business or individually in
excess of $100,000.

h. Absence of Litigation. Except as set forth on Schedule 3(h), (i) there is no,
nor during the past five years has there been any, action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the Knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
the Company’s Subsidiaries or any of the Company’s or its Subsidiaries’ officers
or directors in their capacities as such, and (ii) to the Knowledge of the
Company, none of the directors or officers of the Company has been involved in
securities-related litigation during the past five years. None of the matters
described in Schedule 3(h), regardless of their outcome, will have a Material
Adverse Effect.

i. Acknowledgment Regarding Buyer’s Purchase of Notes and Warrants. The Company
acknowledges and agrees that each of the Buyers is acting solely in the capacity
of an arm’s length purchaser with respect to the Company in connection with the
Transaction Documents and the transactions contemplated hereby and thereby. The
Company further acknowledges that each Buyer is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by any of the Buyers or any of their respective
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer’s purchase of the Securities. The Company further represents to each Buyer
that the Company’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.

j. No Undisclosed Events, Liabilities, Developments or Circumstances. Except for
the issuance of the Notes and Warrants contemplated by this Agreement, no event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur, with

 

11



--------------------------------------------------------------------------------

respect to the Company or its Subsidiaries or their respective business,
properties, credit worthiness, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of Common Stock and that has not been publicly disclosed at least five
(5) days prior to the date of this Agreement.

k. No General Solicitation. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf, has engaged or will engage in any form
of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.

l. No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of any of the Securities
under the 1933 Act or cause this offering of the Securities to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions of any authority, nor will the
Company take any action or steps that would require registration of the issuance
of any of the Securities under the 1933 Act or cause the offering of the
Securities to be integrated with other offerings for purposes of the 1933 Act or
any applicable stockholder provision of any authority.

m. Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Notes and the Warrant Shares
issuable upon exercise of the Warrants will increase in certain circumstances.
The Company further acknowledges that any obligation to issue Conversion Shares
upon conversion of the Notes in accordance with this Agreement and the Notes and
its obligation to issue the Warrant Shares upon exercise of the Warrants in
accordance with this Agreement and the Warrants is, in each case, absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company. Taking the
foregoing into account, the Company’s board of directors has determined in its
good faith business judgment that the issuance of the Notes and the Warrants and
the consummation of the other transactions contemplated hereby are in the best
interests of the Company and its stockholders.

n. Employee Relations. The Company is not involved in any labor union dispute
nor, to the Knowledge of the Company, is any such dispute threatened. None of
the Company’s employees is a member of a union that relates to such employee’s
relationship with the Company, the Company is not a party to a collective
bargaining agreement, and the Company believes that its relations with its
employees are good. No executive officer (as defined in Rule 3b-7 under the
1934 Act), nor any other Person whose termination would be required to be
disclosed pursuant to Item 5.02 of Form 8-K, has notified the Company that such
Person intends to leave the Company or otherwise terminate such Person’s
employment with the Company. No executive officer, to the Knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive

 

12



--------------------------------------------------------------------------------

officer does not subject the Company to any liability with respect to any of the
foregoing matters. The Company is in compliance with all federal, state, local
and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance would not result, either individually or in the
aggregate, in a Material Adverse Effect.

o. Intellectual Property Rights. The Company owns or possesses adequate rights
or licenses to use all trademarks, trademark applications and registrations,
trade names, service marks, service mark registrations, service names, patents,
patent rights, patent applications, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights (collectively, “Intellectual Property”) necessary to conduct their
respective businesses as now conducted. Schedule 3(o) contains a complete and
accurate list of all patented and registered Intellectual Property owned by the
Company and all pending patent applications and applications for the
registration of other Intellectual Property owned or filed by the Company.
Schedule 3(o) also contains a complete and accurate list of all licenses and
other rights granted by the Company to any third party with respect to
Intellectual Property and licenses and other rights with respect to Intellectual
Property granted by any third party to the Company. None of the rights of the
Company in its Intellectual Property have expired or terminated, or are expected
to expire or terminate within five years from the date of this Agreement. To the
Knowledge of the Company, except as described in Schedule 3(o), there are no
third parties who have rights to any of the Intellectual Property owned or
licensed by the Company, except for the rights retained by the owners of the
Intellectual Property that is licensed to the Company. The Company has no
Knowledge of any infringement by the Company or any of the Company’s licensors
or licensees of any Intellectual Property rights of others. The Company has no
Knowledge of any infringement by any third parties of any Intellectual Property
owned or licensed by the Company, or of any development of similar or identical
trade secrets or technical information by others. There is no claim, action or
proceeding being made or brought against, or to the Company’s Knowledge, being
threatened against, the Company or any of the Company’s licensors regarding its
Intellectual Property or infringement of other Intellectual Property rights. The
Company does not have any Knowledge of any facts or circumstances that could
reasonably be expected to give rise to any of the foregoing. To the Company’s
Knowledge, there is no patent or patent application which contains claims that
interfere with the issued or pending claims of any of the Intellectual Property
owned or licensed by the Company. The Company, the inventors of the Intellectual
Property owned or licensed by the Company, and, to the Company’s Knowledge, the
Company’s licensors, have complied with the duty of candor and disclosure set
forth in 37 C.F.R. § 1.56 with respect to each of the patents and patent
applications comprising the Intellectual Property owned or licensed by the
Company. None of the technology employed by the Company has been obtained or is
being used by the Company in violation of any contractual obligation binding on
the Company or, to the Company’s Knowledge, any of its officers, directors or
employees in violation of the rights of any persons. The Company has taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of its Intellectual Property. Pursuant to the Joint Patent Ownership and
License Agreement between the Company and Phage (referred to in such agreement
as Phage Biotechnology, Inc.), dated August 16, 2004 (the “Joint Patent
Agreement”), the Company has a 50% undivided ownership interest in each of the
U.S. and foreign patent and patent applications listed on Schedule 3(o) and will
have an undivided 50% ownership interest in (i) all

 

13



--------------------------------------------------------------------------------

patents issued from the U.S. and foreign patent applications listed on Schedule
3(o), (ii) all other foreign patents and patent applications related to the U.S.
patents and applications listed on Schedule 3(o), including any foreign national
patent applications which claim priority to any foreign patent applications, and
(iii) any Future Patent Applications (as defined in the Joint Patent Agreement),
including any continuations, divisionals, re-exams, reissues and
continuations-in-part that claim priority to any of the issued patents, patent
applications and/or Future Patent Applications, and any foreign counterparts
thereof. The Company’s ownership of all of the U.S. patent and patent
applications listed on Schedule 3(o) has been duly recorded in the U.S. Patent
and Trademark Office.

p. Environmental Laws. The Company (i) is in compliance with any and all
Environmental Laws (as defined below), (ii) has received all permits, licenses
or other approvals required of it under applicable Environmental Laws to conduct
its business and (iii) is in compliance with all terms and conditions of any
such permit, license or approval. The term “Environmental Laws” means all
federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata), including laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes into the environment,
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of hazardous materials, as
well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

q. Title. The Company has good and valid title to all personal property owned by
it that is material to the business of the Company, in each case free and clear
of all Liens. The Company does not own (rather than lease) any interest in any
real property.

r. Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company is engaged. The Company has not been refused any insurance coverage
sought or applied for, and the Company has no reason to believe that it will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect.

s. Regulatory Permits. The Company possesses all certificates, authorizations,
approvals, licenses and permits issued by the appropriate federal, state or
foreign regulatory authorities necessary to conduct its business as presently
conducted (“Permits”), including all Permits required by the United States Food
and Drug Administration (the “FDA”) (including Permits required by the FDA for
the Company’s drug candidate, Cardio Vascu-Grow™, in its current stage of
development) or any other federal, state or foreign agencies or bodies engaged
in the regulation of pharmaceuticals or biohazardous materials, and the Company
has not received any notice of proceedings relating to the revocation or
modification of any such Permit. For purposes of this Agreement, “Cardio
Vascu-Grow™” means a protein which is a member of the fibroblast growth factor
family Fibroblast Growth Factor-1, or FGF-1, or any

 

14



--------------------------------------------------------------------------------

derivative or mutant of such fibroblast growth factor family, developed by the
Company for the purpose of commercializing after approval by the FDA or similar
foreign agencies for sale as a biologic drug. The Company is not in violation of
any of the rules, regulations or requirements of the OTC Bulletin Board (the
“Principal Market”; provided however, that, if after the date of this Agreement
the Common Stock is listed on a national securities exchange, the NASDAQ
National Market (or any successor thereto) or the NASDAQ Capital Market, the
“Principal Market” shall mean such exchange or market, as applicable), and has
no Knowledge of any facts or circumstances that could reasonably lead to
suspension or termination of trading of the Common Stock on the Principal
Market. Since March 10, 2004, (i) the Company’s Common Stock has been listed on
the Principal Market, (ii) trading in the Common Stock has not been suspended by
the SEC or the Principal Market and (iii) the Company has received no
communication, written or oral, from the SEC or the Principal Market regarding
the suspension or termination of trading of the Common Stock on the Principal
Market. The Company satisfies the quantitative standards for initial listing of
the Common Stock on the NASDAQ Capital Market, as set forth in NASDAQ
Marketplace Rules 4310, 4350 and 4420. The Company has not received any
communication from The Nasdaq Stock Market regarding the resignation of any
director or executive officer as a condition to listing of the Common Stock on
the NASDAQ Capital Market.

t. Internal Accounting Controls; Disclosure Controls and Procedures. The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability, (iii) access to assets
or incurrence of liability is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has timely filed and made available to the Buyers all
certifications and statements required by (A) Rule 13a-14 or Rule 15d-14 under
the 1934 Act and (B) Section 906 of Sarbanes Oxley with respect to any Company
SEC Documents. The Company maintains disclosure controls and procedures required
by Rule 13a-15 or Rule 15d-15 under the 1934 Act; such controls and procedures
are effective to ensure that the information required to be disclosed by the
Company in the reports that it files with or submits to the SEC (X) is recorded,
processed, summarized and reported accurately within the time periods specified
in the SEC’s rules and forms and (Y) is accumulated and communicated to the
Company’s management, including its principal executive officer and principal
financial officer, as appropriate to allow timely decisions regarding required
disclosure. The Company maintains internal control over financial reporting
required by Rule 13a-14 or Rule 15d-14 under the 1934 Act; such internal control
over financial reporting is effective and does not contain any material
weaknesses.

u. No Materially Adverse Contracts, Etc. The Company is not subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation that in the judgment of the Company’s officers has, or is
expected in the future to have, a Material Adverse Effect. The Company is not a
party to any contract or agreement that in the judgment of the Company’s
officers has or is expected to have a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

v. Tax Status. The Company (i) has made or filed all foreign, federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes), (ii) has paid all taxes and other
governmental assessments and charges that are material in amount shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and for which the Company has made appropriate
reserves on its books, and (iii) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations (referred to in
clause (i) above) apply. There are no unpaid taxes in any material amount
claimed in writing to be due by the taxing authority of any jurisdiction, and to
the Company’s Knowledge, there is no basis for any such claim.

w. Transactions With Affiliates. Except as set forth in Schedule 3(w), no
Related Party (as defined in Section 4(j)) of the Company, nor any of its
affiliates, is presently, or has been within the past two years, a party to any
transaction, contract, agreement, instrument, commitment, understanding or other
arrangement or relationship with the Company (other than directly for services
as an employee, officer and/or director), whether for the furnishing of services
to or by, providing for rental of real or personal property to or from, or
otherwise requiring payments or consideration to or from any such Related Party.
Except as set forth in Schedule 3(w), no Related Party of the Company or any of
its affiliates, has any direct or indirect ownership interest in any Person
(other than ownership of less than 1% of the outstanding common stock of a
publicly traded corporation) in which the Company has any direct or indirect
ownership interest or with which the Company competes or has a business
relationship.

x. Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination or other similar anti-takeover
provision under the Certificate of Incorporation or the laws of Delaware that is
or could become applicable to the Buyers as a result of the transactions
contemplated by this Agreement, including the Company’s issuance of the
Securities and the Buyers’ ownership of the Securities.

y. Rights Agreement. The Company has not adopted a stockholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of Common
Stock or a change in control of the Company.

z. Foreign Corrupt Practices. Neither the Company, nor to the Company’s
Knowledge, any director, officer, agent, employee or other Person acting on
behalf of the Company has, in the course of its actions for, or on behalf of,
the Company, used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; made
any direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or made
any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 

16



--------------------------------------------------------------------------------

aa. No Other Agreements. As of the Closing Date, the Company has not, directly
or indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents.

bb. Outstanding Indebtedness; Liens. Payments of principal and other payments
due under the Notes will, upon issuance in connection with the Closings, rank
senior to all other Indebtedness (as defined in the Notes) and trade accounts
payable of the Company . Except as set forth on Schedule 3(bb), (I) the Company
has no outstanding Indebtedness or trade accounts payable, (II) there are no
Liens on any of the assets of the Company, and (III) there are no financing
statements securing obligations of any amounts filed against the Company or any
of its assets.

cc. Leases. Schedule 3(cc) contains a complete and correct list of all the real
property and facilities that (i) are leased or otherwise possessed by the
Company, (ii) in connection with which the Company has entered into an option
agreement, participation agreement or acquisition agreement or (iii) the Company
has agreed (or has an option) to lease or otherwise acquire or may be obligated
to lease or otherwise acquire in connection with the conduct of its business
(collectively, the “Real Property”). Schedule 3(cc) also contains a complete and
correct list, along with a summary of material terms, of all leases and other
agreements with respect to which the Company is a party or otherwise bound or
affected with respect to the Real Property (the “Real Property Leases”). Except
as set forth in Schedule 3(cc), the Company is the sole legal and equitable
owner of a leasehold interest in all of the Real Property and possesses good,
marketable and defensible title thereto, free and clear of all Liens (other than
Permitted Liens (as defined in the Notes) and other matters affecting title to
such leasehold that could impair the ability of the Company to realize the
benefits of the rights provided to any of them under the Real Property Leases.
All of the Real Property Leases are valid and in full force and effect and are
enforceable against all parties thereto, neither the Company nor, to the
Company’s Knowledge, any other party thereto is in default in any material
respect under any of such Real Property Leases, and no event has occurred which
with the giving of notice or the passage of time or both could constitute a
default under, or otherwise give any party the right to terminate, any of the
Real Property Leases, or could adversely affect the Company’s interest in and
title to any of the Real Property. No Real Property Lease is subject to
termination, modification or acceleration as a result of the transactions
contemplated hereby. To the Knowledge of the Company, the Real Property is
properly zoned for its present use. To the Knowledge of the Company, the Real
Property complies with all applicable building codes, ordinances and other
similar legal requirements. There are no pending or, to the Knowledge of the
Company, threatened condemnation, eminent domain or similar proceedings, or
litigation or other proceedings affecting the Real Property, or any portion or
portions thereof. To the Knowledge of the Company, there are no pending or
threatened requests, applications or proceedings to alter or restrict any zoning
or other use restrictions applicable to the Real Property that would interfere
with the conduct of the Company’s business as presently conducted.

dd. Communication with the FDA. The Company has no Knowledge of any pending
communication from the FDA that would cause the Company to revise its strategy
for

 

17



--------------------------------------------------------------------------------

seeking marketing approval from the FDA for Cardio Vascu-Grow™ or any of the
Company’s other products under development as described in the SEC Documents.

ee. Studies and Other Preclinical and Clinical Tests. The studies, tests and
preclinical and clinical trials conducted by or on behalf of the Company that
are described in the SEC Documents were and, if still pending, are being
conducted in all material respects in accordance with experimental protocols,
procedures and controls pursuant to accepted professional and scientific
standards; the descriptions of the results of such studies, tests and trials
contained in the SEC Documents are accurate and complete; and neither the
Company nor any of its Subsidiaries has received any notices or correspondence
from the FDA or any foreign, state or local governmental body exercising
comparable authority or any Institutional Review Board or comparable authority
requiring the termination, suspension or material modification of any studies,
tests or preclinical or clinical trails conducted by or on behalf of the
Company.

ff. Investment Company. The Company is not, and upon the Closing will not be, an
“investment company,” a company controlled by an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

4. COVENANTS.

a. Best Efforts. Each party shall use its best efforts to timely satisfy each of
the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.

b. Form D and Blue Sky. The Company agrees to timely file a Form D with respect
to the Securities as required under Regulation D and to provide a copy thereof
to each Buyer promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Securities for,
sale to the Buyers at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of any such action so taken to the Buyers on or prior to the
Closing Date. The Company shall make all filings and reports relating to the
offer and sale of the Securities required under applicable securities or “Blue
Sky” laws of the states of the United States following the Closing Date.

c. Reporting Status. Until the later of (i) the date that is one year after the
date as of which the Investors (as that term is defined in the Registration
Rights Agreement) may sell all of the Conversion Shares and the Warrant Shares
without restriction pursuant to Rule 144(k) promulgated under the 1933 Act (or
successor thereto), and (ii) the date on which no Notes or Warrants remain
outstanding (the “Reporting Period”), the Company shall timely file all reports
required to be filed with the SEC pursuant to the 1934 Act, and the Company
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would
otherwise permit such termination.

d. Use of Proceeds. The Company will use the proceeds from the sale of the Notes
and the Warrants first (i) to pay expenses and commissions related to the sale
of the Notes

 

18



--------------------------------------------------------------------------------

and the Warrants, and (ii) to fund clinical trials of Cardio Vascu-Grow™, and
then for working capital, in each case as more specifically described and in the
amounts indicated in Schedule 4(d).

e. Financial Information. The Company agrees to send the following to each
Investor (as that term is defined in the Registration Rights Agreement) during
the Reporting Period: (i) within one (1) day after the filing thereof with the
SEC, a copy of its annual reports on Form 10-K, its quarterly reports on
Form 10-Q, any current reports on Form 8-K and any registration statements
(other than on Form S-8) or amendments or supplements filed pursuant to the
1933 Act, unless the foregoing are filed with the SEC through EDGAR and are
immediately available to the public through EDGAR; (ii) on the same day as the
release thereof, facsimile copies of all press releases issued by the Company or
any of its Subsidiaries, except to the extent such release is available through
Bloomberg Financial Markets (or any successor thereto) contemporaneously with
such issuance; and (iii) copies of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.

f. Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
200% of the number of shares of Common Stock needed to provide for issuance of
the Conversion Shares upon conversion of all outstanding Notes (without regard
to any limitations on conversion thereof) and no less than 150% of the aggregate
number of shares of Common Stock issuable upon exercise of all outstanding
Warrants (without regard to any limitations on exercise thereof).

g. Listing. The Company shall take all actions necessary to remain eligible for
quotation of its securities on the OTC Bulletin Board and to cause all of the
Registrable Securities (as defined in the Registration Rights Agreement) covered
by a Registration Statement to be quoted thereon, unless listed on a national
securities exchange, the NASDAQ National Market or the NASDAQ Capital Market.
The Company shall use its best efforts (other than requiring the resignation of
any executive officer of the Company as an executive officer or director of the
Company) to secure the listing of the Common Stock on the NASDAQ Capital Market
as promptly as practicable after the date of this Agreement. In the event the
Company is unable to secure the listing of the Common Stock on the NASDAQ
Capital Market after exercising such best efforts to do so, the Company shall
use its best efforts (other than requiring the resignation of any executive
officer of the Company as an executive officer or director of the Company) to
secure the listing of the Common Stock on the American Stock Exchange as
promptly as practicable. The Company shall promptly secure the listing of all of
the Registrable Securities upon each national securities exchange and automated
quotation system, if any, upon which shares of Common Stock are then listed
(subject to official notice of issuance) and shall maintain, so long as any
other shares of Common Stock shall be so listed, such listing of all Registrable
Securities from time to time issuable under the terms of the Transaction
Documents. The Company shall not, shall cause each of its Majority-Owned
Subsidiaries not to, and shall not authorize any of its Minority-Owned
Subsidiaries to, take any action which would be reasonably expected to result in
the suspension or termination of trading of the Common Stock on the Principal
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(g). For purposes of this
Agreement, the Company shall be

 

19



--------------------------------------------------------------------------------

deemed to have authorized a Minority-Owned Subsidiary to take an action if the
Company or any of its Majority-Owned Subsidiaries causes, directs or expressly
authorizes such Minority-Owned Subsidiary to take such action or fails to
(A) vote its equity interest against the taking of such action (if a vote of
equity holders is taken with respect to such action), or (B) cause any
directors, managers or similar officials appointed by it to vote against the
taking of such action (if a vote of directors, managers or similar officials is
taken with respect to such action).

h. Expenses. Subject to Section 9(k) below, at the Closing, the Company shall
pay each of the Buyers a non-accountable reimbursement amount equal to such
Buyer’s Reimbursement Allocation Percentage, as set forth opposite such Buyer’s
name on the Schedule of Buyers (which for all Buyers shall total 1.0%),
multiplied by the original principal amount of Notes purchased by all the Buyers
at the Closing to cover due diligence, negotiating and preparing the Transaction
Documents and consummating the transactions contemplated thereby (less at the
Closing, in the case of HFTP Investment L.L.C., a Buyer (“HFTP”), the $35,000
previously paid to HFTP as a reimbursement). The amount payable to each Buyer
pursuant to the preceding sentence at the Closing shall be withheld as an
off-set by such Buyer from its Purchase Price to be paid by it at the Closing.

i. Disclosure of Transactions and Other Material Information. Contemporaneous
with or prior to the earlier of (i) the Company’s first public announcement of
the transactions contemplated hereby and (ii) 8:00 a.m. (New York City time) on
the second (2nd) Business Day following the Closing Date, the Company shall file
a Form 8-K with the SEC describing the terms of the transactions contemplated by
the Transaction Documents and including as exhibits to such Form 8-K this
Agreement (including the schedules hereto), the Form of Note, the Registration
Rights Agreement, the Form of Initial Warrant, the Form of Repurchase Warrant,
the Security Agreement, the Patent Security Agreement, the Pledge Agreement, the
Form of Guaranty and the Montano Guaranty, in the form required by the 1934 Act
(the “Announcing Form 8-K”). The Company shall not make any public announcement
regarding the transactions contemplated hereby prior to the Closing. The Company
represents and warrants that, from and after the filing of the Announcing
Form 8-K with the SEC, no Buyer shall be in possession of any material nonpublic
information received from the Company, any of its Subsidiaries or any of their
respective officers, directors, employees or agents. The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents to, provide any Buyer with any
material nonpublic information regarding the Company or any of its Subsidiaries
from and after the filing of the Announcing Form 8-K with the SEC without the
express prior written consent of such Buyer. In the event of a breach of the
foregoing covenant by the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees and agents, in addition to any
other remedy provided herein or in the Transaction Documents, a Buyer shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material nonpublic information without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees or agents. No Buyer shall have any
liability to the Company, its Subsidiaries, or any of its or their respective
officers, directors, employees, stockholders or agents for any such disclosure.
Subject to the foregoing, neither the Company nor any Buyer shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby or disclosing the name of any Buyer; provided, however, that

 

20



--------------------------------------------------------------------------------

the Company shall be entitled, without the prior approval of any Buyer, to make
any press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the Announcing Form 8-K and contemporaneously
therewith and (ii) as is required by applicable law and regulations (provided
that each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release and shall be
provided with a copy thereof).

j. Transactions With Affiliates. From the date of this Agreement until the first
date following the Closing Date on which no Notes or Warrants are outstanding,
without the prior written consent of the holders of two-thirds (2/3) of the
aggregate principal amount of the outstanding Notes, the Company shall not,
shall cause each of its Majority-Owned Subsidiaries not to, and shall not
authorize any of its Minority-Owned Subsidiaries to, enter into, amend, modify
or supplement any transaction, contract, agreement, instrument, commitment,
understanding or other arrangement with any of its or any Subsidiary’s officers,
directors, Persons who were officers or directors at any time during the
previous two years, stockholders, or affiliates of the Company or any of its
Subsidiaries, or with any individual related by blood, marriage or adoption to
any such individual or with any entity in which any such entity or individual
owns a beneficial interest (each a “Related Party”), except for customary
employment arrangements and benefit programs on reasonable terms. “Affiliate”
for purposes hereof means, with respect to any Person, another Person that,
directly or indirectly, (i) has an equity interest in that Person, (ii) has a
common ownership with that Person, (iii) controls that Person, (iv) is
controlled by that Person or (v) shares common control with that Person.
“Control” or “controls” for purposes hereof means that a person or entity has
the power, direct or indirect, to conduct or govern the policies of another
Person. Without limiting the foregoing, from the date of this Agreement until
the first date following the Closing Date on which no Notes or Warrants are
outstanding, the Company will at all times comply with the CVBT Conflicts of
Interest/Related Party Transactions Procedures attached hereto as Schedule 4(j)
(the “Affiliate Transactions Policy”), and will not terminate the Affiliate
Transactions Policy or amend, modify, supplement or otherwise revise the
provisions thereof without the prior express written consent of the holders of a
majority of the outstanding principal amount of the Notes.

k. Stockholder Approval. If at any time following the Closing Date (the
“Stockholder Approval Triggering Date”), the sum of (i) the number of Conversion
Shares, Warrant Shares and Interest Shares (as defined in the Notes) previously
issued by the Company, plus (ii) the remaining number of Conversion Shares into
which the outstanding Notes are then convertible (without regard to any
limitation on conversion), plus (iii) the remaining number of Warrant Shares
into which the outstanding Warrants are then exercisable (without regard to any
limitation on exercise), is greater than fifty percent (50%) of the Exchange Cap
(as defined in the Notes), then the Company shall solicit approval by the
Company’s stockholders of the Company’s issuance of all of the Conversion Shares
and Warrant Shares, as set forth in this Agreement, the Notes and the Warrants
in accordance with the rules and regulations applicable to companies with
securities listed on the Principal Market (such approval being referred to
herein as “Stockholder Approval”), with the recommendation of the Company’s
Board of Directors that such proposal be approved. The Company shall file with
the SEC a preliminary version of the proxy statement to be provided by the
Company to its stockholders in connection with soliciting Stockholder Approval
as soon as possible, but in no event later than thirty (30)

 

21



--------------------------------------------------------------------------------

days after the Stockholder Approval Triggering Date (the “Proxy Statement Filing
Due Date”), and each Buyer and a counsel of its choice shall be entitled to
review, prior to filing with the SEC, such proxy statement, which shall not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Company shall hold a meeting of its stockholders as soon as
possible but in no event later than seventy-five (75) days after the Stockholder
Approval Triggering Date (the “Stockholder Meeting Deadline”). If the Company
fails to file the proxy statement referred to above by the Proxy Statement
Filing Due Date or fails to hold a meeting of its stockholders by the
Stockholder Meeting Deadline, then, as partial relief (which remedy shall not be
exclusive of any other remedies available at law or in equity), the Company
shall pay to each holder of Notes an amount in cash equal to the product of
(i) the aggregate principal amount of all Notes held by such holder, multiplied
by (ii) .02 multiplied by (iii) the quotient of (x) the sum of (A) the number of
days after the Proxy Statement Filing Due Date and prior to the date that the
proxy statement referred to above is filed with the SEC and (B) the number of
days after the Stockholder Meeting Deadline and prior to the date that a meeting
of the Company’s stockholders is held, divided by (y) 30. The Company shall make
the payments referred to in the immediately preceding sentence within five
(5) days of the earlier of (I) the filing of the proxy statement or the holding
of the meeting of the Company’s stockholders, the failure of which resulted in
the requirement to make such payments, and (II) the last day of each 30-day
period beginning on the Proxy Statement Filing Due date or the Stockholder
Meeting Deadline, as the case may be. In the event the Company fails to make
such payments in a timely manner, such payments shall bear interest at the rate
of 2.0% per month (pro rated for partial months) until paid in full.

l. Corporate Existence; Real Property Leases. From the date of this Agreement
until the first date following the Closing Date on which no Notes or Warrants
are outstanding, the Company shall maintain its corporate existence and shall
not sell all or substantially all of the Company’s assets (including, for the
avoidance of any doubt, all or substantially all of the assets of the Company’s
Majority-Owned Subsidiaries in the aggregate), except in the event of a merger
or consolidation or sale or transfer of all or substantially all of the
Company’s assets (including, for the avoidance of any doubt, all or
substantially all of the assets of the Company’s Majority-Owned Subsidiaries in
the aggregate) where (i) the surviving or successor entity in such transaction
(A) assumes the Company’s obligations hereunder and under the agreements and
instruments entered into in connection herewith and (B) is a publicly traded
corporation whose common stock is quoted on or listed for trading on the New
York Stock Exchange or the NASDAQ National Market (or a successor thereto), and
(ii) immediately before and immediately after giving effect to such transaction,
no Triggering Event (as defined in the Notes) or Event of Default (as defined in
the Notes) shall have occurred and be continuing.

m. Pledge of Securities. The Company acknowledges and agrees that the Securities
may be pledged by an Investor (as defined in the Registration Rights Agreement)
in connection with a bona fide margin agreement or other loan secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting any such
pledge of Securities shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant

 

22



--------------------------------------------------------------------------------

to this Agreement or any other Transaction Document, including Section 2(f) of
this Agreement; provided that an Investor and its pledgee shall be required to
comply with the provisions of Section 2(f) in order to effect a sale, transfer
or assignment of Securities to such pledgee. The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by an Investor.

n. Priority of Notes. From the date of this Agreement until the first date
following the Closing Date on which no Notes are outstanding, the Company shall
not, shall cause each of its Majority-Owned Subsidiaries not to, and shall not
authorize any of its Minority-Owned Subsidiaries to, (a) issue, incur, assume,
maintain, suffer to exist or extend the term of any Indebtedness (as defined in
the Notes), except for (I) Indebtedness under the Notes, (II) Indebtedness
(A) the holders of which agree in writing to be subordinate to the Notes on
terms and conditions acceptable to the Buyers, including with regard to interest
payments and repayment of principal, (B) which does not mature or otherwise
require or permit redemption or repayment prior to or on the Maturity Date (as
defined in the Notes) of any Notes then outstanding, and (C) which is not
secured by any of the assets of the Company or any of its Subsidiaries
(“Permitted Subordinated Indebtedness”), (III) Indebtedness solely between the
Company and/or one of its domestic Subsidiaries on the one hand, and the Company
and/or one of its domestic Subsidiaries on the other, provided that in each case
a majority of the equity of any such domestic Subsidiary is directly or
indirectly owned by the Company, such domestic Subsidiary is controlled by the
Company, such domestic Subsidiary is at such time party to the Security
Agreement, such domestic Subsidiary has executed and delivered to the holders of
the Notes a Guaranty, substantially in the form attached as Exhibit J (the
“Guaranty”), pursuant to which such Subsidiary will agree to guaranty certain
obligations of the Company, and 100% of the capital stock of such Subsidiary
owned, directly or indirectly, by the Company has been pledged in favor of the
Collateral Agent, as collateral agent for the Buyers, (IV) Indebtedness to
contract research organizations, hospitals or similar entities or organizations
incurred in the ordinary course of business in connection with FDA approval
related trials of the Company’s products not unpaid in excess of 30 days from
the receipt of invoice and not exceeding at any one time an aggregate of
$5,000,000, (V) Indebtedness under that certain Guaranty of Sublease, dated
August 24, 2004, made by the Company in favor of The Regents of the University
of California with respect to the obligations of Phage under that certain
Sublease Agreement, dated August 24, 2004, between Phage and The Regents of the
University of California, as such Guaranty of Sublease and Sublease Agreement
are in effect on the date of the Securities Purchase Agreement, without
amendment, modification, supplement or other revision thereto, or (VI)
Indebtedness under that certain Standard Lease Guaranty, dated March, 2006, made
by the Company in favor of Canta Rana Ranch, L.P. with respect to the
obligations of Phage under that certain Standard Industrial Net Lease, dated
March, 2006, by and between Phage and Canta Rana Ranch, L.P., as such Standard
Lease Guaranty and Standard Industrial Net Lease are in effect on the date of
the Securities Purchase Agreement, without amendment, modification, supplement
or other revision thereto; (b) issue, incur, assume, maintain, suffer to exist
or extend the term of any Indebtedness in a principal amount in excess of
$100,000 where the proceeds of such Indebtedness are to be used to develop, or
in connection with the development, of assets in which the holders of the Notes
do not have a valid perfected, first priority security interest; (c) issue any
capital stock of the Company or any Subsidiary redeemable prior to or on the
Maturity Date of

 

23



--------------------------------------------------------------------------------

any Notes then outstanding; (d) directly or indirectly, create, assume or suffer
to exist any Lien, other than a Permitted Lien, on any asset now owned or
hereafter acquired by the Company or any of its Subsidiaries or (e) redeem or
otherwise repay in cash any principal of any Indebtedness (other than
Indebtedness under the Notes and Indebtedness permitted by clauses (IV), (V) and
(VI) of clause (a) above). The provisions of this Section 4(n) are in
furtherance of Section 13 of the Notes, and in no way limit the other
restrictions on or obligations of the Company pursuant to Section 13 of the
Notes or otherwise.

o. Restriction on Loans; Investments; Subsidiary Equity. From the date of this
Agreement until the first date following the Closing Date on which no Notes are
outstanding, the Company shall not, shall cause each of its Majority-Owned
Subsidiaries not to, and shall not authorize any of its Minority-Owned
Subsidiaries to, (i) except for Permitted Investments (as defined herein) in
which the holders of the Notes have a valid, perfected first priority security
interest, make any loans to, or investments in, any other Person, including
through lending money, deferring the purchase price of property or services
(other than trade accounts receivable on terms of ninety (90) days or less),
purchasing any note, bond, debenture or similar instrument, entering into any
letter of credit, guaranteeing (or taking any action that has the effect of
guaranteeing) any obligations of any other Person, or acquiring any equity
securities of, or other ownership interest in, or making any capital
contribution to any other Person (provided, however that the Company and its
domestic Subsidiaries may make loans to each other to the extent the incurrence
of the Indebtedness represented by such loans would be permitted by
Section 4(n)(a)(III) and not otherwise be prohibited by Section 4(n)), or
(ii) issue, transfer or pledge any capital stock or equity interest in any
Subsidiary to any Person other than the Company. “Permitted Investments” means
any investment in (A) direct obligations of the United States, or obligations
guaranteed by the United States, in each case which mature and become payable
within 90 days of the investment by the Company or any Subsidiary,
(B) commercial paper rated at least A-1 by Standard & Poor’s Ratings Service and
P-1 by Moody’s Investors Services, Inc., (C) time deposits with, including
certificates of deposit issued by, any office located in the United States of
any bank or trust company which is organized under the laws of the United States
or any State thereof and has capital, surplus and undivided profits aggregating
at least $500,000,000 and which issues (or the parent of which issues)
certificates of deposit or commercial paper with a rating described in clause
(B) above, in each case which mature and become payable within 90 days of the
investment by the Company or any Subsidiary, (D) repurchase agreements with
respect to securities described in clause (A) above entered into with an office
of a bank or trust company meeting the criteria specified in clause (C) above,
provided in each case that such investment matures and becomes payable within 90
days of the investment by the Company or any Subsidiary, or (E) any money market
or mutual fund which invests only in the foregoing types of investments and the
liquidity of which is satisfactory to the Secured Party (as defined in the
Security Agreement). Notwithstanding anything to the contrary in this Agreement
or any other Transaction Document, the Company may, following the Closing Date,
(X) organize and form a Subsidiary under the laws of Japan or any jurisdiction
thereof (the “Japan Subsidiary”); provided that the capital contribution of the
Company and any Majority-Owned Subsidiaries to the Japan Subsidiary is not
greater than $200,000 in the aggregate, the Company owns at all times not less
than 80% of the outstanding voting power and equity interests of the Japan
Subsidiary, and the Company pledges all of the equity interests of the Japan
Subsidiary owned by the Company to the Buyers as collateral for the Notes
pursuant to a

 

24



--------------------------------------------------------------------------------

pledge agreement substantially similar in form and substance to the Pledge
Agreement, (Y) sell or otherwise transfer up to 20% in the aggregate of the
outstanding voting power and/or equity interests of the Japan Subsidiary to any
Person(s) that is not an Affiliate of the Company; provided, that any such sale
or transfer may be made to an Affiliate of the Company with the prior express
written consent of the holders of at least two-thirds (2/3) of the aggregate
principal amount of the Notes then outstanding, and (Z) loan up to $800,000 in
the aggregate on an unsecured and unsubordinated basis to the Japan Subsidiary.

p. Restriction on Purchases or Payments. From the date of this Agreement until
the first date following the Closing Date on which no Notes are outstanding, the
Company shall not, shall cause each of its Majority-Owned Subsidiaries not to,
and shall not authorize any of its Minority-Owned Subsidiaries to, (i) declare,
set aside or pay any dividends on or make any other distributions (whether in
cash, stock, equity securities or property) in respect of any capital stock or
split, combine or reclassify any capital stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for any capital stock or set any record date with respect to any of the
foregoing; provided however, that any Subsidiary may declare, set aside or pay
any dividends on or make any other distributions (whether in cash, stock, equity
securities or property) in respect of any of its capital stock that is held
solely by the Company or by a domestic Subsidiary, provided that a majority of
the equity of such domestic Subsidiary is directly or indirectly owned by the
Company, such domestic Subsidiary is controlled by the Company, such domestic
Subsidiary is at such time party to the Security Agreement, such domestic
Subsidiary has executed and delivered to the holders of the Notes the Guaranty,
and 100% of the capital stock of such Subsidiary owned, directly or indirectly,
by the Company has been pledged in favor of the Collateral Agent, as collateral
agent for the Buyers, (ii) purchase, redeem or otherwise acquire, directly or
indirectly, any shares of the Company’s capital stock or the capital stock of
any of its Subsidiaries, except repurchases of unvested shares at cost in
connection with the termination of the employment relationship with any employee
pursuant to stock option or purchase agreements in effect on the date of this
Agreement and set forth on Schedule 3(c), or (iii) grant, issue or sell any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of its
capital stock. From the date of this Agreement until the first date following
the Closing Date on which no Notes or Warrants are outstanding, the Company
shall not, shall cause each of its Majority-Owned Subsidiaries not to, and shall
not authorize any of its Minority-Owned Subsidiaries to, enter into any
agreement which would limit or restrict the Company’s or any of its
Subsidiaries’ ability to perform under, or take any other voluntary action to
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed by it under, this Agreement, the Notes, the Registration
Rights Agreement, the Warrants and the Security Documents (as defined in the
Security Agreement).

q. Prohibition Against Variable Priced Securities. From the date of this
Agreement until the first date following the Closing Date on which no Notes or
Warrants are outstanding, the Company shall not in any manner issue or sell any
Options (as defined below) or Convertible Securities (as defined below) that are
convertible into or exchangeable or exercisable for shares of Common Stock at a
price that varies or may vary with the market price of the Common Stock,
including by way of one or more resets to a fixed price or increases in the
number of shares of Common Stock issued or issuable, or at a price that upon the
passage of time

 

25



--------------------------------------------------------------------------------

or the occurrence of certain events automatically is reduced or is adjusted or
at the option of any Person may be reduced or adjusted, whether or not based on
a formulation of the then current market price of the Common Stock. For purposes
of this Agreement, “Convertible Securities” means any stock or securities (other
than Options) directly or indirectly convertible into or exchangeable or
exercisable for shares of Common Stock and “Options” means any rights, warrants
or options to subscribe for or purchase shares of Common Stock or Convertible
Securities.

r. Certain Required Conversions or Exercises. So long as a Buyer holds any Notes
or Warrants, if such Buyer or any of its affiliates, directly or indirectly,
engages in any transaction constituting a Short Sale (as defined below) and
immediately following such Short Sale the aggregate short position (including
aggregate open “put equivalent positions”) with respect to the Common Stock
maintained by such Buyer and its affiliates at such time exceeds such Buyer’s
Permitted Share Position, then within six (6) Trading Days (as defined in the
Notes) of such Short Sale such Buyer or its affiliates will deliver a Conversion
Notice (as defined in the Notes) or an Exercise Notice (as defined in the
Warrants) entitling such Buyer or its affiliates to receive a number of shares
of Common Stock at least equal to the number of shares of Common Stock sold or
subject to such Short Sale which were in excess of such Buyer’s Permitted Share
Position at the time of such Short Sale or, if less, equal to such number of
shares issuable upon conversion and exercise of all the Notes and Warrants held
by such Buyer and its affiliates Notwithstanding the foregoing, the requirements
set forth in the preceding sentence shall not apply (a) on and after the first
day after the Closing Date on which there shall have occurred a Triggering Event
or an Event of Default (each as defined in the Notes) or an event that with the
passage of time or the giving of notice would constitute a Triggering Event or
an Event of Default; or (b) on or after the first date after the Closing Date on
which a Change of Control (as defined in the Notes) shall have been consummated
or there shall have been a public announcement of a pending, proposed or
intended Change of Control. Subject to the foregoing requirements, the Company
acknowledges and agrees that nothing in this Section 4(r) or elsewhere in this
Agreement, the Notes, the Warrants or the Registration Rights Agreement
prohibits any Buyer (or any of its affiliates) from, and each Buyer (and its
affiliates) is permitted to, engage, directly or indirectly, in hedging
transactions involving the Notes, the Warrants and the Common Stock (including,
without limitation, by way of short sales, purchases and sales of options, swap
transactions and synthetic transactions) at any time. For purposes of this
Section 4(r) the following terms have the following meanings: (I) “Permitted
Share Position” means, with respect to any time of determination, the sum of
(A) the number of shares of Common Stock issuable upon exercise of the Warrants
held by the applicable Buyer and its affiliates (without regard to any
limitations on exercise) at such time, plus (B) the number of shares of Common
Stock held by the applicable Buyer and its affiliates at such time; and (II)
“Short Sale” means a “short sale” (as defined in Rule 3b-3 under the 1934 Act)
of shares of Common Stock or establishing an open “put equivalent position”
(within the meaning of Rule 16a-1(h) under the 1934 Act) with respect to the
Common Stock.

s. Joint Patent Ownership and License Agreement. On or prior to June 30, 2006,
the Company will (i) cause the Joint Patent Agreement to be amended and restated
to be in a form approved in writing by the holders of at least a majority of the
aggregate principal of the Notes outstanding as of the date of such amendment
and restatement (which approval shall not

 

26



--------------------------------------------------------------------------------

be unreasonably withheld so long as such form expressly (by correct title,
country, application number and patent number (with respect to issued patents))
provides the Company with ownership of each of the U.S. and foreign patents and
patent applications listed on Schedule 3(o) and (ii) execute all assignments and
other documents, make all filings and otherwise take all actions necessary to
record the Company’s ownership interest in each of the foreign patents and
patent applications (and all patents issued therefrom) listed on Schedule 3(o)
in the respective countries set forth on Schedule 3(o). Except as provided in
the preceding sentence, from the date of this Agreement until the first date
following the Closing Date on which no Notes or Warrants are outstanding, the
Company will not (X) terminate or amend, modify, supplement or otherwise revise
the provisions of the Joint Patent Agreement or (Y) sell, transfer, assign or
release any of the ownership interests in the patents and patent applications
(and all patents issued therefrom) listed on Schedule 3(o) or otherwise subject
to the Joint Patent Agreement, without the prior written consent of the holders
of Notes and Warrants representing at least a majority of the number of shares
of Common Stock issuable upon conversion or exercise of all of the Notes and
Warrants then outstanding (without regard to any limitations on conversion or
exercise).

5. TRANSFER AGENT INSTRUCTIONS.

The Company shall issue irrevocable instructions to its transfer agent in the
form attached hereto as Exhibit K (the “Irrevocable Transfer Agent
Instructions”), and any subsequent transfer agent, to issue certificates or
credit shares to the applicable balance accounts at the Depository Trust Company
(“DTC”), registered in the name of each Buyer or its respective nominee(s), for
the Conversion Shares and the Warrant Shares in such amounts as specified from
time to time by each Buyer to the Company upon conversion of the Notes or
exercise of the Warrants. Prior to registration of the Conversion Shares and the
Warrant Shares under the 1933 Act, all such certificates shall bear the
restrictive legend specified in Section 2(g). The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5 and stop transfer instructions to give effect to Section 2(f)
(in the case of the Conversion Shares and the Warrant Shares, prior to
registration of the Conversion Shares and the Warrant Shares under the 1933 Act)
will be given by the Company to its transfer agent and that the Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the Registration Rights Agreement.
If a Buyer provides the Company with an opinion of counsel, in a generally
acceptable form, to the effect that a public sale, assignment or transfer of the
Securities may be made without registration under the 1933 Act or the Buyer
provides the Company with reasonable assurance that the Securities can be sold
pursuant to Rule 144 without any restriction as to the number of securities
acquired as of a particular date that can then be immediately sold, the Company
shall permit the transfer and, in the case of the Conversion Shares and the
Warrant Shares, promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer and without any
restrictive legend. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyers by vitiating the
intent and purpose of the transactions contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5, that the
Buyers shall be entitled, in addition to all other available remedies, to an
order

 

27



--------------------------------------------------------------------------------

and/or injunction restraining any breach and requiring immediate issuance and
transfer, without the necessity of showing economic loss and without any bond or
other security being required.

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

a. Closing Date. The obligation of the Company to issue and sell the Notes and
the Warrants to each Buyer at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Buyer with prior
written notice thereof:

(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

(ii) Such Buyer shall have delivered to the Company the Purchase Price (less the
amount withheld pursuant to Section 4(h)) for the Notes and the Warrants being
purchased by such Buyer at the Closing by wire transfer of immediately available
funds pursuant to the wire instructions provided by the Company.

(iii) The representations and warranties of such Buyer shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such date), and such Buyer shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Buyer at or prior to the Closing Date.

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

a. Closing Date. The obligation of each Buyer hereunder to purchase the Notes
and the Warrants from the Company at the Closing is subject to the satisfaction,
at or before the Closing Date, of each of the following conditions, provided
that these conditions are for each Buyer’s sole benefit and may be waived only
by such Buyer at any time in its sole discretion by providing the Company with
prior written notice thereof:

(i) The Company shall have executed each of the Transaction Documents to which
it is a party and delivered the same to such Buyer.

(ii) The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Closing Date. Such Buyer shall have
received a certificate, executed by the Chief Executive Officer of the Company,
dated as of the Closing Date, to the foregoing effect and as to such other
matters as may be reasonably requested by such Buyer, including an update as of
the Closing Date of the representations contained in Section 3(c) above.

 

28



--------------------------------------------------------------------------------

(iii) Such Buyer shall have received the opinion of Lord Bissell & Brook LLP
dated as of the Closing Date, which opinion will address, among other things,
laws of the States of Nevada, New York and Delaware applicable to the
transactions contemplated hereby and the security interests provided pursuant to
the Security Agreement, in form, scope and substance reasonably satisfactory to
such Buyer and in substantially the form of Exhibit L attached hereto.

(iv) The Company shall have executed and delivered to such Buyer the Note
Certificates and the Warrants (in such denominations as such Buyer shall
request) for the Notes and the Warrants being purchased by such Buyer at the
Closing.

(v) The Board of Directors of the Company shall have adopted resolutions
consistent with Section 3(b) above and in a form reasonably acceptable to such
Buyer (the “Resolutions”).

(vi) As of the Closing Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Notes and the exercise of the Warrants, at least 10,000,000
shares of Common Stock (such number to be adjusted for any stock splits, stock
dividends, stock combinations or other similar transactions involving the Common
Stock that are effective at any time after the date of this Agreement).

(vii) The Irrevocable Transfer Agent Instructions shall have been delivered to
and acknowledged in writing by the Company’s transfer agent, and the Company
shall have delivered a copy thereof to such Buyer.

(viii) The Company shall have delivered to such Buyer a certificate evidencing
the incorporation and good standing of the Company in Delaware issued by the
Secretary of State (or other applicable authority) of Delaware as of a date
within ten (10) days of the Closing Date.

(ix) The Company shall have delivered to such Buyer a secretary’s certificate,
dated as of the Closing Date, certifying as to (A) the Resolutions, (B) the
Certificate of Incorporation of the Company, certified as of a date within
ten (10) days of the Closing Date, by the Secretary of State of the State of
Delaware, and (C) the Bylaws of the Company, each as in effect at the Closing.

(x) The Company shall have made all filings under all applicable federal and
state securities laws necessary to consummate the issuance of the Securities
pursuant to this Agreement in compliance with such laws.

(xi) The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five (5) days of the Closing Date.

(xii) The Company shall have delivered and pledged to such Buyer any and all
Instruments, Negotiable Documents, Chattel Paper (each of the foregoing terms,
as

 

29



--------------------------------------------------------------------------------

defined in the Security Agreement) and certificated securities (accompanied by
stock powers executed in blank), duly endorsed and/or accompanied by such
instruments of assignment and transfer executed by the Company in such form and
substance as such Buyer may request.

(xiii) The Company shall have given, executed, delivered, filed and/or recorded
any financing statements, notices, instruments, documents, agreements and other
papers that may be necessary or desirable (in the reasonable judgment of such
Buyer) to create, preserve, perfect or validate the security interest granted to
such Buyer pursuant to the Security Agreement and to enable such Buyer to
exercise and enforce its rights with respect to such security interest.

(xiv) The Company shall have delivered to such Buyer a landlord waiver and
consent in the form attached as Exhibit M, with respect to each of the leased
Real Property.

(xv) The Company shall have delivered to such Buyer the Montano Guaranty, duly
executed by Montano.

(xvi) The Company shall not have made any public announcement regarding the
transactions contemplated by the Agreement prior to the Closing.

(xvii) The Company and its Subsidiaries shall have delivered to such Buyer such
other documents relating to the transactions contemplated by this Agreement as
such Buyer or its counsel may reasonably request.

8. INDEMNIFICATION. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, officers, directors, members, managers, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitees is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitees
as a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, (c) any cause of action,
suit or claim brought or made against such Indemnitees and arising out of or
resulting from the execution, delivery, performance or enforcement of the
Transaction Documents in accordance with the terms thereof or any other
certificate, instrument or document contemplated hereby or thereby in accordance
with the terms thereof (other than a cause of action, suit or claim brought or
made against an Indemnitee by such Indemnitee’s owners, investors or
affiliates), or (d) any transaction financed or to be financed in whole or in

 

30



--------------------------------------------------------------------------------

part, directly or indirectly, with the proceeds of the issuance of the
Securities. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities that is
permissible under applicable law. Except as otherwise set forth herein, the
mechanics and procedures with respect to the rights and obligations under this
Section 8 shall be the same as those set forth in Sections 6(a) and (d) of the
Registration Rights Agreement, including those procedures with respect to the
settlement of claims and the Company’s rights to assume the defense of claims.

9. GOVERNING LAW; MISCELLANEOUS.

a. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. The Parties acknowledge that
each of the Buyers has executed each of the Transaction Documents to be executed
by it in the State of New York and will have made the payment of the Purchase
Price from its bank account located in the State of New York. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

b. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

c. Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

 

31



--------------------------------------------------------------------------------

d. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

e. Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between each Buyer, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived, modified, supplemented or amended other than by an instrument in writing
signed by the Company and the Buyers that purchased at least two-thirds (2/3) of
the aggregate principal amount of the Notes on the Closing Date, or if prior to
the Closing, by the Buyers listed on the Schedule of Buyers as being obligated
to purchase at least two-thirds (2/3) of the aggregate principal amount of the
Notes. Any such amendment shall bind all holders of the Notes and the Warrants.
No such amendment shall be effective to the extent that it applies to less than
all of the holders of the Notes or Warrants then outstanding. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification or supplement of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents or holders of Notes, as the case may be. For clarification
purposes, this provision constitutes a separate right granted to each Buyer and
is not intended for the Company to treat the Buyers as a class and shall not be
construed in any way as the Buyers acting in concert or otherwise as a group
with respect to the purchase, disposition or voting of securities or otherwise.

f. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

If to the Company:

On or before March 31, 2006:

CardioVascular BioTherapeutics, Inc.

7251 W. Lake Mead Blvd., Suite 300

Las Vegas, Nevada 89128

Facsimile: (702) 617-5651

Attention: Corporate Controller

 

32



--------------------------------------------------------------------------------

After March 31, 2006:

CardioVascular BioTherapeutics, Inc.

1635 Village Center Circle, Suite 250

Las Vegas, Nevada 89134

Facsimile: (702) 617-5651

Attention: Corporate Controller

With copy to:

Lord Bissell & Brook LLP

300 S. Grand Ave. 8th Floor

Los Angeles, CA 90071

Facsimile: (213) 485-1200

Attention: Ronald Warner, Esq.

If to the Transfer Agent:

American Stock Transfer & Trust Company

6201 15th Avenue

Brooklyn, NY 11219

Telephone: (718) 921-8380

Facsimile: (718) 765-8718

Attention: Barry S. Rosenthal

If to a Buyer, to it at the address and facsimile number set forth on the
Schedule of Buyers, with copies to such Buyer’s representatives as set forth on
the Schedule of Buyers, or, in the case of a Buyer or any other party named
above, at such other address and/or facsimile number and/or to the attention of
such other Person as the recipient party has specified by written notice given
to each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by a nationally recognized overnight delivery service shall be
rebuttable evidence of personal service, receipt by facsimile or deposit with a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

 

33



--------------------------------------------------------------------------------

g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns, including
any purchasers of the Notes. The Company shall not assign this Agreement or any
rights or obligations hereunder without the prior written consent of the holders
of at least two-thirds (2/3) of the aggregate principal of the Notes then
outstanding, including by merger or consolidation, except pursuant to a Change
of Control (as defined in Section 4(b) of the Notes) with respect to which the
Company is in compliance with Section 4(l) of this Agreement, Section 4 of the
Notes and Section 9 of the Warrants. A Buyer may assign some or all of its
rights hereunder without the consent of the Company; provided, however, that any
such assignment shall not release such Buyer from its obligations hereunder
unless such obligations are assumed by such assignee and the Company has
consented to such assignment and assumption, which consent shall not be
unreasonably withheld. Notwithstanding anything to the contrary contained in the
Transaction Documents, the Buyers shall be entitled to pledge the Securities in
connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities.

h. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and, to
the extent provided in Section 8 hereof, each Indemnitee, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

i. Survival. Unless this Agreement is terminated under Section 9(k), the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 9,
and the indemnification provisions set forth in Section 8, shall survive the
Closing. Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.

j. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

k. Termination. In the event that the Closing shall not have occurred with
respect to a Buyer on or before the third (3rd) Business Day following the date
of this Agreement due to the Company’s or such Buyer’s failure to satisfy the
conditions set forth in Sections 6(a) and 7(a) above (and the nonbreaching
party’s failure to waive such unsatisfied condition(s)), the nonbreaching party
shall have the option to terminate this Agreement with respect to such breaching
party at the close of business on such date without liability of any party to
any other party; provided, however, that if this Agreement is terminated
pursuant to this Section 9(k), the Company shall be obligated to pay each of the
Buyers (so long as such Buyer is not a breaching party) its expense and
commitment allowance as set forth in Section 4(h) as if such Buyer had purchased
the principal amount of Notes set forth opposite its name on the Schedule of
Buyers.

l. Placement Agent. The Company acknowledges that it has engaged C.K. Cooper &
Company as placement agent in connection with the sale of the Notes and the
related Warrants, which placement agent may have formally or informally engaged
other agents on its

 

34



--------------------------------------------------------------------------------

behalf. The Company shall be responsible for the payment of any placement
agent’s fees or broker’s commissions relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including attorneys’ fees and
out-of-pocket expenses) arising in connection with any such claim. Each Buyer,
with respect to only itself, represents that it has not engaged a placement
agent or broker in connection with the transactions contemplated hereby.

m. No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

n. Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
that such Buyers and holders have been granted at any time under any other
agreement or contract and all of the rights that such Buyers and holders have
under any law. Any Person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security or proving actual damages), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.

o. Payment Set Aside. To the extent that the Company makes a payment or payments
to the Buyers hereunder or pursuant to the Registration Rights Agreement, the
Notes or Warrants or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, by a
trustee, receiver or any other Person under any law (including any bankruptcy
law, state or federal law, common law or equitable cause of action), then to the
extent of any such restoration the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.

p. Independent Nature of Buyers. The obligations of each Buyer hereunder are
several and not joint with the obligations of any other Buyer, and no Buyer
shall be responsible in any way for the performance of the obligations of any
other Buyer hereunder. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder. The decision of
each Buyer to purchase the Securities pursuant to this Agreement has been made
by such Buyer independently of any other Buyer and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any of its Subsidiaries
which may have been made or given by any other Buyer or by any agent or employee
of any other Buyer, and no Buyer or any of its agents or employees shall have
any liability to any other Buyer (or any other Person or entity) relating to or
arising from any such information, materials, statements or opinions. Nothing
contained herein, and no action taken by any Buyer pursuant hereto or thereto,
shall be deemed to constitute the Buyers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption

 

35



--------------------------------------------------------------------------------

that the Buyers are in any way acting in concert or as a group with respect to
such obligations or the transactions contemplated hereby. Each Buyer shall be
entitled to independently protect and enforce its rights, including the rights
arising out of this Agreement the Notes or the Warrants, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.

q. Interpretative Matters. Unless the context otherwise requires, (a) all
references to Sections, Schedules or Exhibits are to Sections, Schedules or
Exhibits contained in or attached to this Agreement, (b) each accounting term
not otherwise defined in this Agreement has the meaning assigned to it in
accordance with GAAP, (c) words in the singular or plural include the singular
and plural and pronouns stated in either the masculine, the feminine or neuter
gender shall include the masculine, feminine and neuter and (d) the use of the
word “including” in this Agreement shall be by way of example rather than
limitation.

* * * * * *

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

 

COMPANY:

   

BUYERS:

CARDIOVASCULAR BIOTHERAPEUTICS, INC.     HFTP INVESTMENT L.L.C.      

By:

 

Promethean Asset Management L.L.C.

     

Its:

 

Investment Manager

        By:  

/s/ Mickael A. Flaa

   

By:

 

/s/ Robert J. Brantman

Name:  

Mickael A. Flaa

   

Name:

 

Robert J. Brantman

Title:  

Chief Financial Officer

   

Title:

 

Partner and Authorized Signatory

    GAIA OFFSHORE MASTER FUND, LTD.      

By:

 

Promethean Asset Management L.L.C.

     

Its:

 

Investment Manager

     

By:

 

/s/ Robert J. Brantman

     

Name:

 

Robert J. Brantman

     

Title:

 

Partner and Authorized Signatory

    CAERUS FUND LTD.      

By:

 

Promethean Asset Management L.L.C.

     

Its:

 

Investment Manager

     

By:

 

/s/ Robert J. Brantman

     

Name:

 

Robert J. Brantman

     

Title:

 

Partner and Authorized Signatory

 

37



--------------------------------------------------------------------------------

LEONARDO, L.P. By:  

Leonardo Capital Management, Inc.

Its:

 

General Partner

 

By:

 

Angelo, Gordon & Co., L.P.

 

Its:

 

Director

By:

 

/s/ Michael L. Gordon

Name:

 

Michael L. Gordon

Title:

 

Authorized Signatory

 

38



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

Buyer’s Name

  

Buyer Address

and Facsimile Number

   Principal Amount
of Notes    Reimbursement
Allocation
Percentage    

Investor’s Legal

Representative’s

Address and Facsimile

Number

HFTP Investment L.L.C.   

c/o Promethean Asset Management L.L.C.

55 Fifth Avenue

17th Floor

New York, New York 10003

Attention: Robert J. Brantman

Telephone: (212) 702-5200

Facsimile: (212) 758-9620

Residence: Delaware

   $ 8,000,000    0.805 %  

Katten Muchin Rosenman LLP

525 W. Monroe Street

Chicago, Illinois 60661-3693

Attention: Mark D. Wood

Telephone: (312) 902-5200

Facsimile: (312) 902-1061

Gaia Offshore Master Fund, Ltd.   

c/o Promethean Asset Management L.L.C.

55 Fifth Avenue

17th Floor

New York, New York 10003

Attention: Robert J. Brantman

Telephone: (212) 702-5200

Facsimile: (212) 758-9620

Residence: Delaware

   $ 5,200,000    0.085 %  

Katten Muchin Rosenman LLP

525 W. Monroe Street

Chicago, Illinois 60661-3693

Attention: Mark D. Wood

Telephone: (312) 902-5200

Facsimile: (312) 902-1061

Caerus Fund Ltd.   

c/o Promethean Asset Management L.L.C.

55 Fifth Avenue

17th Floor

New York, New York 10003

Attention: Robert J. Brantman

Telephone: (212) 702-5200

Facsimile: (212) 758-9620

Residence: Cayman Islands

   $ 200,000    0.003 %  

Katten Muchin Rosenman LLP

525 W. Monroe Street

Chicago, Illinois 60661-3693

Attention: Mark D. Wood

Telephone: (312) 902-5200

Facsimile: (312) 902-1061

Leonardo, L.P.   

c/o Angelo, Gordon & Co. 245 Park Avenue

New York, New York 10167

Attention: Gary I. Wolf

Telephone: (212) 692-2058

Facsimile: (212) 867-6449

Residence:

   $ 6,600,000    0.107 %  

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Attention: Douglas A. Cifu

Telephone: (212) 373-3000

Facsimile: (212) 759-3990



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 3(a)

   Organization and Qualification

Schedule 3(c)

   Capitalization

Schedule 3(f)

   SEC Documents; Financial Statements

Schedule 3(g)

   Absence of Certain Changes

Schedule 3(h)

   Litigation

Schedule 3(o)

   Intellectual Property Rights

Schedule 3(w)

   Transactions with Affiliates

Schedule 3(bb)

   Outstanding Indebtedness; Liens

Schedule 3(cc)

   Leases

Schedule 4(d)

   Use of Proceeds

Schedule 4(j)

   Affiliate Transaction Policy

EXHIBITS

 

Exhibit A

   Form of Note

Exhibit B

   Form of Initial Warrant

Exhibit C

   Form of Repurchase Warrant

Exhibit D

   Form of Registration Rights Agreement

Exhibit E

   Form of Security Agreement

Exhibit F

   Form of Patent Security Agreement

Exhibit G

   Form of Account Control Agreement

Exhibit H

   Form of Montano Guaranty

Exhibit I

   Form of Pledge Agreement

Exhibit J

   Form of Guaranty

Exhibit K

   Form of Irrevocable Transfer Agent Instructions

Exhibit L

   Form of Company Counsel Opinion

Exhibit M

   Form of Landlord Waiver and Consent



--------------------------------------------------------------------------------

CardioVascular BioTherapeutics Inc

Schedule 3(a)

Subsidiaries:

 

1. The Company owns approximately 43% of Cardio Phage International (“CPI”)

Cardio owns 15,480,000 (43%) shares of common stock of CPI

CPI has a total of 40,000,000 shares authorized and 36,000,000 have been issued.

CPI is an active trade or business with assets, liabilities and employees.

 

2. CPI owns 70,000,000 (82.35%) shares of common stock of Cardio Phage Middle
East (“CPME”)

CPME has a total of 100,000,000 shares authorized and 85,000,000 have been
issued.

CPME is currently inactive as to business activity but is negotiating
distribution agreements and potential financing.

 

3. The Company owns approximately 4.5% of Phage Biotechnology Corporation
(“Phage”)

Cardio owns 10,000,000 (4.5%) shares of common stock of Phage

Phage has a total of 400,000,000 shares authorized and 220,122,483 has been
issued.

Phage is an active trade or business with assets, liabilities and employees.



--------------------------------------------------------------------------------

CardioVascular BioTherapeutics Inc

Schedule 3(c)

 

Capitalization:

         

Total common shares authorized

      400,000,000        

Shares issued at 2/28/06

      123,899,598        

Shares reserved for 2004 Stock Option Plan

     

Shares reserved for options issued from plan

   550,500   

Shares reserved for unissued options from 2004 Stock Option Plan

   4,449,500                  5,000,000        

Warrants with Registration Rights

     

Warrants purchased by First Dunbar - *Piggyback Reg Rights on warrant shares

   75,000   

Warrant Exercise Price: $12.50/share

     

Issuance Date 2/15/2005

     

Expiration Date: 2/11/2010

     

Warrants issued to M. Flaa - Piggyback Reg Rights on warrant shares and warrant
shares already registered

   200,000                  275,000        

Warrant Exercise Price: $2.00/share

     

Issuance Date 6/23/2003

     

Expiration Date: 6/23/2013

     

Share reserved for issuance to consultants in the future

      1,000,000

Warrants awarded March 17, 2005 to Mickael A, Flaa - Piggyback Rights 250,000 @
$10

      250,000

Shares underlying options issued before adoption of the 2004 Stock Option Plan

      2,631,534        

Total outstanding options and warrants and reserved for future issuance

      4,156,534        

 

* Piggyback Registration Rights Defined: In the event the Company proposes to
file a registration statement under the Securities Act of 1933 which relates to
a current offering of securities of the Company (except in connection with an
offering on Form S-8 or S-4 or any other inappropriate form), such registration
statement (and the prospectus included therein) shall also, at the written
request to the Company by holder, relate to and meet the requirements of the Act
with respect to any public offering of this Warrant and Warrant Stock so as to
permit the public sale of this Warrant and Warrant Stock. The Company shall give
written notice to the Holder of its intention to file a registration statement
under the Act relating to a current offering of securities in the Company not
less than thirty (30) days prior to the filing of such registration statement.



--------------------------------------------------------------------------------

CardioVascular BioTherapeutics

Schedule 3(f)

SEC Documents (List of SEC Filings)

 

Form

  

Description

   Filing Date    File Number

S-1

  

General form for registration of securities under the Securities Act of 1933

   9/23/04    333-119199

REGDEX

  

Registration of sale of securities [Regulation D and Section 4(6) of the
Securities Act of 1933], Item 06

   10/14/04    021-70173

S-1/A

  

[Amend] General form for registration of securities under the Securities Act of
1933

   11/26/04    333-119199

S-1/A

  

[Amend] General form for registration of securities under the Securities Act of
1933

   1/13/05    333-119199

S-1/A

  

[Amend] General form for registration of securities under the Securities Act of
1933

   1/31/05    333-119199

S-1/A

  

[Amend] General form for registration of securities under the Securities Act of
1933

   2/4/05    333-119199

S-1/A

  

[Amend] General form for registration of securities under the Securities Act of
1933

   2/10/05    333-119199

424B4

  

Prospectus [Rule 424(b)(4)]

   2/15/05    333-119199

3

  

Initial statement of beneficial ownership of securities

   2/17/05   

3

  

Initial statement of beneficial ownership of securities

   2/17/05   

3

  

Initial statement of beneficial ownership of securities

   2/17/05   

3

  

Initial statement of beneficial ownership of securities

   2/17/05   

3

  

Initial statement of beneficial ownership of securities

   2/17/05   

3

  

Initial statement of beneficial ownership of securities

   2/17/05   

3

  

Initial statement of beneficial ownership of securities

   2/17/05   

3

  

Initial statement of beneficial ownership of securities

   2/18/06   

3

  

Initial statement of beneficial ownership of securities

   2/18/06   

3

  

Initial statement of beneficial ownership of securities

   2/18/06   

3

  

Initial statement of beneficial ownership of securities

   2/18/06   

3

  

Initial statement of beneficial ownership of securities

   2/18/06   

3

  

Initial statement of beneficial ownership of securities

   2/18/06   

3

  

Initial statement of beneficial ownership of securities

   2/18/06   

8-A12G

  

Registration of Securities [Section 12(g)]

   2/22/05    000-51172

3

  

Initial statement of beneficial ownership of securities

   2/22/05   

SC 13D

  

General statement of acquisition of beneficial ownership

   2/22/05    005-80565

8-K

  

Current report, items 8.01 and 9.01

   3/15/05    000-51172

4

  

Statement of changes in beneficial ownership of securities

   3/21/05   

424B3

  

Prospectus [Rule 424(b)(3)]

   3/24/05    333-119199

S-8

  

Securities to be offered to employees in employee benefit plans

   3/29/05    333-123641

10-K

  

Annual report [Section 13 and 15(d), not S-K Item 405]

   3/30/05    000-51172

PRE14A

  

Other preliminary proxy statements

   4/8/05    000-51172

DEF14A

  

Other preliminary proxy statements

   4/19/05    000-51172

8-K

  

Current report, items 2.02 and 9.01

   4/25/05    000-51172

8-K

  

Current Report, items 8301 and 9.01

   5/11/05    000-51172

10-Q

  

Quarterly Report [Sections 13 or 15(d)]

   5/12/05    000-51172

8-K

  

Current report, items 8.01 and 9.01

   6/10/05    000-51172

8-K

  

Current report, items 8.01 and 9.01

   6/10/05    000-51172

8-K

  

Current report, item 8.01

   6/21/05   

4

  

Statement of changes in beneficial ownership of securities

   7/19/05   

 

3 of 11



--------------------------------------------------------------------------------

4

  

Statement of changes in beneficial ownership of securities

   7/28/05   

10-Q

  

Quarterly Report [Sections 13 or 15(d)]

   8/11/05    000-51172

4

  

Statement of changes in beneficial ownership of securities

   8/18/05   

4

  

Statement of changes in beneficial ownership of securities

   8/18/05   

4

  

Statement of changes in beneficial ownership of securities

   8/19/05   

4

  

Statement of changes in beneficial ownership of securities

   8/19/05   

4

  

Statement of changes in beneficial ownership of securities

   8/19/05   

4

  

Statement of changes in beneficial ownership of securities

   8/19/05   

4

  

Statement of changes in beneficial ownership of securities

   8/19/05   

4/A

  

[Amend] Statement of changes in beneficial ownership of securities

   8/19/05   

4/A

  

[Amend] Statement of changes in beneficial ownership of securities

   8/25/05   

4

  

Statement of changes in beneficial ownership of securities

   8/25/05   

4

  

Statement of changes in beneficial ownership of securities

   8/30/05   

3

  

Initial statement of beneficial ownership of securities

   8/30/05   

8-K

  

Current report, items 8.01 and 9.01

   9/13/05   

4

  

Statement of changes in beneficial ownership of securities

   9/23/05    000-51172

4

  

Statement of changes in beneficial ownership of securities

   10/5/05   

4

  

Statement of changes in beneficial ownership of securities

   10/6/05   

10Q

  

Quarterly Report [Sections 13 or 15(d)]

   11/7/05    000-51172

4

  

Statement of changes in beneficial ownership of securities

   11/17/05   

4

  

Statement of changes in beneficial ownership of securities

   12/23/05   

    4/A    

  

[Amend] Statement of changes in beneficial ownership of securities

   12/23/05   

8-K

  

Current Report, items 8.01 and 9.01

   1/17/06    000-51172

8-K

  

Current Report, item 1.01

   3/9/06    000-51172

 

4 of 11



--------------------------------------------------------------------------------

CardioVascular BioTherapeutics Inc

Schedule 3(g)

Absence of Certain Changes

The company has paid or committed to expenditures of approximately $290,000 in
tenant improvements, furniture and equipment for its new headquarters which to
be occupied starting in late March 2006.

 

A break-out of expense by category:   

Buildout

   $ 150,000

Furniture and equipment

     100,000       

Total

     250,000 Commitments not yet paid:   

Furniture and equipment

     40,000       



--------------------------------------------------------------------------------

Schedule 3(h)

Litigation

 

Date Filed

   Case
Number   

Matter Name

  

Court

  

Description

  

Disposition

31-Oct-05    A511084    DANIEL MONTANO vs. STEPHANIE HUGHES;
STEPHANIE HUGHES vs. DANIEL MONTANO, an individual, CARDIOVASCULAR
BIOTHERAPEUTICS, INC., a Nevada Corporation    District Court, Clark County,
Nevada    This matter began as a private action for Moneys Due and Owing
commenced by Mr. Daniel Montano, as an individual, against Stephanie Hughes, an
individual, to recover a personal loan of $33,000 he made to Ms. Hughes upon her
request for assistance in paying personal obligations. Ms. Hughes has not repaid
the loan. CardioVascular BioTherapeutics, Inc. (the “Company”) was not involved
until the defendant (Stephanie Hughes) answered the complaint with a
Counterclaim naming the Company as a Counterdefendant, in an attempt to connect
the plaintiff (Daniel Montano), as an individual, to the Company. The Company
successfully demonstrated in a Motion to Dismiss that the Company was not a
proper party to the litigation and the Motion was granted, without prejudice,
and thus the matter was dismissed as to the Company. Mr. Montano seeks a Motion
for Summary Judgment in his favor so he may collect on the moneys owed to him.
   Motion to Dismiss granted to CARDIOVASCULAR BIOTHERAPEUTICS, INC.; January,
30 2006; Dismissed without prejudice



--------------------------------------------------------------------------------

Schedule 3(o): Intellectual Property Rights

Patent Rights: CardioVascular BioTherapeutics, Inc.

U.S. Patents

 

HOLDER

  

PATENT

   PATENT
NUMBER   

ISSUE DATE

CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation   
Phage-Dependent Super-Production Of Biologically Active Protein And Peptides   
6,268,178    July 31, 2001 CardioVascular BioTherapeutics, Inc./Phage
Biotechnology Corporation    Phage-Dependent Super-Production Of Biologically
Active Protein And Peptides    6,794,162    September 21, 2004 CardioVascular
BioTherapeutics, Inc./Phage Biotechnology Corporation    Phage-Dependent
Super-Production Of Biologically Active Protein And Peptides    6,773,899   
August 10, 2004 CardioVascular BioTherapeutics, Inc./Phage Biotechnology
Corporation    Method of Producing Biologically Active Human Acidic Fibroblast
Growth Factor and its Use in Promoting Angiogenesis    6,642,026    November 4,
2003

 

Page 1 of 9



--------------------------------------------------------------------------------

Foreign Patents

 

HOLDER

   COUNTRY   

PATENT

   PATENT
NUMBER   

ISSUE DATE

CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation    Austria
   Phage-Dependent Super-Production Of Biologically Active Protein And Peptides
   1180153    April 13, 2005 CardioVascular BioTherapeutics, Inc./Phage
Biotechnology Corporation    Belgium    Phage-Dependent Super-Production Of
Biologically Active Protein And Peptides    1180153    April 13, 2005
CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation   
Switzerland    Phage-Dependent Super-Production Of Biologically Active Protein
And Peptides    1180153    April 13, 2005 CardioVascular BioTherapeutics,
Inc./Phage Biotechnology Corporation    Germany    Phage-Dependent
Super-Production Of Biologically Active Protein And Peptides    1180153    April
13, 2005 CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation   
EP    Phage-Dependent Super-Production Of Biologically Active Protein And
Peptides    1180153    April 13, 2005

 

Page 2 of 9



--------------------------------------------------------------------------------

CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation    France
   Phage-Dependent Super-Production Of Biologically Active Protein And Peptides
   1180153    April 13, 2005 CardioVascular BioTherapeutics, Inc./Phage
Biotechnology Corporation    United
Kingdom    Phage-Dependent Super-Production Of Biologically Active Protein And
Peptides    1180153    April 13, 2005 CardioVascular BioTherapeutics, Inc./Phage
Biotechnology Corporation    Ireland    Phage-Dependent Super-Production Of
Biologically Active Protein And Peptides    1180153    April 13, 2005
CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation   
Liechtenstein    Phage-Dependent Super-Production Of Biologically Active Protein
And Peptides    1180153    April 13, 2005

 

Page 3 of 9



--------------------------------------------------------------------------------

U.S. Patent Applications

 

HOLDER

  

PATENT

   APPLICATION
NUMBER   

APPLICATION DATE

CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation    Method
of Producing Biologically Active Human Acidic Fibroblast Growth Factor and its
Use in Promoting Angiogenesis    10/649,480    August 27, 2003

Foreign Patent Applications

 

HOLDER

   COUNTRY   

PATENT

   APPLICATION
NUMBER   

APPLICATION DATE

CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation    Japan   
Phage-Dependent Super-Production Of Biologically Active Protein And Peptides   
2000 620108    May 24, 2000 CardioVascular BioTherapeutics, Inc./Phage
Biotechnology Corporation    Australia    Phage-Dependent Super-Production Of
Biologically Active Protein And Peptides    2001 284914    August 15, 2001
CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation    Canada
   Phage-Dependent Super-Production Of Biologically Active Protein And Peptides
   2419203    August 15, 2001

 

Page 4 of 9



--------------------------------------------------------------------------------

CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation    Europe
   Phage-Dependent Super-Production Of Biologically Active Protein And Peptides
   01964014.3    August 15, 2001 CardioVascular BioTherapeutics, Inc./Phage
Biotechnology Corporation    Japan    Phage-Dependent Super-Production Of
Biologically Active Protein And Peptides    2002-519596    August 15, 2001
CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation    Korea   
Phage-Dependent Super-Production Of Biologically Active Protein And Peptides   
2003-7002240    August 15, 2001 CardioVascular BioTherapeutics, Inc./Phage
Biotechnology Corporation    Australia    Method of Producing Biologically
Active Human Acidic Fibroblast Growth Factor and its Use in Promoting
Angiogenesis    2001 288256    August 15, 2001 CardioVascular BioTherapeutics,
Inc./Phage Biotechnology Corporation    Canada    Method of Producing
Biologically Active Human Acidic Fibroblast Growth Factor and its Use in
Promoting Angiogenesis    2419338    August 15, 2001

 

Page 5 of 9



--------------------------------------------------------------------------------

CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation    Europe
   Method of Producing Biologically Active Human Acidic Fibroblast Growth Factor
and its Use in Promoting Angiogenesis    01967977.8    August 15, 2001
CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation    Japan   
Method of Producing Biologically Active Human Acidic Fibroblast Growth Factor
and its Use in Promoting Angiogenesis   

2002-519599

  

August 15, 2001

CardioVascular BioTherapeutics, Inc./Phage Biotechnology Corporation    Korea   
Method of Producing Biologically Active Human Acidic Fibroblast Growth Factor
and its Use in Promoting Angiogenesis   

2003-7002239

  

August 15, 2001

Patent Licenses

 

LICENSED

PATENTS

  

NAME OF AGREEMENT

   PARTIES   

DATE OF AGREEMENT

None

 

Page 6 of 9



--------------------------------------------------------------------------------

Schedule 3(o) : Trademarks: CardioVascular BioTherapeutics, Inc.

 

KMOB

Reference

Number*

   Country   

Mark

  

Class(es) / Goods

  

App. No. /

App. Date

  

Reg No. /

Reg Date

   Status

CVBIO.009T

   U.S.    CARDIO VASCU-GROW    5: Pharmaceutical compositions for use in
revascularization of the heart    78/163,385
9-12-02       Pending

CVBIO.009WAU

   Australia    CARDIO VASCU-GROW    5: Pharmaceutical, veterinary and sanitary
preparations including; pharmaceutical compositions for use in revascularization
of the heart    102091
9-16-04    1020901
5-18-05    Registered

CVBIO.009WCA

   Canada    CARDIO VASCU-GROW    5: Pharmaceutical compositions for use in
revascularization of the heart    1231007
9-16-04       Pending
Published

CVBIO.005WEU

   European
Community    CARDIO VASCU-GROW    5: Pharmaceutical compositions for use in
revascularization of the heart    1021658
12-21-98    1021658
3-17-00    Registered

CVBIO.005WJP

   Japan    CARDIO VASCU-GROW    5: Pharmaceutical compositions for use in
revascularization of the heart    110528
12-24-98    4414864
9-8-00    Registered

CVBIO.009WLI

   Liechtenstein    CARDIO VASCU-GROW    5: Pharmaceutical compositions for use
in revascularization of the heart    13362
9-22-04    136362
12-6-04    Registered

CVBIO.009WMX

   Mexico    CARDIO VASCU-GROW    5: Pharmaceutical and veterinary preparations;
sanitary preparations for medical purposes; dietetic substances adapted for
medical use, food for babies; plasters, materials for dressing; materials for
stopping teeth, dental wax, disinfectants; preparations for destroying vermin;
fungicides, herbicides    0678039
9-22-04    865969
1-27-05    Registered

CVBIO.009WMC

   Monaco       5: Pharmaceutical compositions for use in revascularization of
the heart    24747
9-22-04    0424307
11-30-04    Registered

CVBIO.009WNZ

   New Zealand    CARDIO VASCU-GROW    5: Pharmaceutical compositions for use in
revascularization of the heart    718571
9-16-04    718571
3-17-05    Registered

CVBIO.009WCH

   Switzerland    CARDIO VASCU-GROW    5: Pharmaceutical compositions for use in
revascularization of the heart    56235/2004
9-16-04    527625
11-11-04    Registered

 

Page 7 of 9



--------------------------------------------------------------------------------

Schedule 3(o): Trademarks: CardioVascular BioTherapeutics, Inc. (continued)

 

KMOB

Reference

Number*

   Country    Mark   

Class(es) / Goods

  

App. No. /

App. Date

  

Reg No. /

Reg Date

   Status

CVBIO.006WEU

   European
Community    DR. STEGMANN
CARDIO-
REVASCULARIZATION    42: Medical services; medical clinics    1021591
12/21/98    1021591
3-17-00    Registered

CVBIO.003WEU

   European
Community    VASCU-FLOW    5: pharmaceutical compositions for use in
revascularization of the heart    1023340
12-21-98    102340
3-17-00    Registered

CVBIO.004WEU

   European
Community    VASCU-GROW    5: Pharmaceutical compositions for use in growing new
blood vessels    1021724
12-21-98    1021724
3-17-00    Registered

CVBIO.004WJP

   Japan    VASCU-GROW    5: Pharmaceutical compositions for use in growing new
blood vessels    110527/1998
12-24-98    4414863
9-8-00    Registered

 

Page 8 of 9



--------------------------------------------------------------------------------

2443398

031506

2444654

031506

2460753

032006

 

Page 9 of 9



--------------------------------------------------------------------------------

CardioVascular BioTherapeutics Inc

Schedule 3(w)

 

RELATED PARTY TRANSACTIONS

   Relation    FYE
2004    FYE
2005

Consulting Fees

        

Dr Thomas Stegmann
Co-Founder, Chief Clinical Officer

   D    259,250    587,300

Dr Wolfgang Preimer
Co-Founder

   D    42,000    55,500

Compensation

        

Dan Montano
Chief Executive Officer

   D O    321,769    431,538

Commissions and Investment banking fees

        

Alex Montano - et al (C&K Cooper)
Board of Directors Member

   D    5,000    20,000

Grant Gordon - GHL -et al
Board of Directors Member

   D    5,000    15,500

Phage Services

        

Phage Drug Development Support

   A    415,337    578,052

Phage Overhead Support

   A    148,507    263,922             

total

      563,844    841,973                 D      Director       O      Officer   
   A      Affiliate   

Significant Payments

 

Party

   Date    2004    2005

Phage Biotechnology Corporation

   3/25/2005    0    600,000

To payoff intercompany balances

        

Dr. Thomas Stegmann

   2/28/2005    0    261,800

To pay deferred consulting fees

        

Future Payments and other Agreements with Related Parties

C.K. Cooper - Engagement Agreement March 2, 2006

The Company agrees to pay C.K. Cooper transaction fees equal to 6.0% of gross
proceeds received from the sale of Securities in any transaction, payable upon
transaction closing. The Company also agrees to pay a warrant exercise fees
equal to 2.0% of any proceeds received as a result of the exercise of warrants,
payable within 10 days of receipt of funds by Company. The Company further
agrees to reimburse C.K. Cooper upon request for out of pocket expenses for the
aggregate amount of $50,000.

Phage Biotechnology Corporation - Joint Patent Ownership August 16, 2004

The Company has a Joint Patent Ownership with Phage. Under this agreement, the
Company and Phage, respectively, own an undivided one half interest in the U.S.
and foreign patent rights necessary to develop and commercialize Cardio
Vascu-Grow™. As a part of this agreement, the Company is obligated, at its
option, to either (i) pay to Phage ten percent of net sales for Cardio
Vascu-Grow™ manufactured for the Company by Phage or (ii) pay to Phage a six
percent royalty based on the Company’s net sales price of Cardio Vascu-Grow™
that Phage does not manufacture for the Company. This agreement expires on the
last to expire of the patent rights covered, including extensions.



--------------------------------------------------------------------------------

Cardio Phage International, Inc. - Distribution Agreement August 16, 2004

The Company and Phage have entered into a distribution agreement with Cardio
Phage International Inc. The Company and Phage each own 45% of the CPI
outstanding stock and the companies have the right to each appoint 45% of the
CPI board. The Company has made no payments to CPI and does not anticipate
making any payments in the near future.

Dr. Thomas Stegmann - Royalty Agreement August 30, 2004

The Company has entered into an agreement with Dr. Stegmann, one of the
Company’s directors and Chief Clinical Officer, whereby the Company will pay
Dr. Stegmann a royalty of one percent of the Company’s net revenue (as defined)
from commercial sales of Cardio Vascu-Grow™ in exchange for rights granted to
the Company to utilize the results of Dr. Stegmann’s German clinical trials.
This agreement terminates on December 31, 2013. Cardio has made no payments to
Dr. Stegmann under this agreement.

Korea Biotechnology Development Co., Ltd. (“KBDC”) - Distribution Agreement
December 15, 2000

The Company entered into an agreement with Korea Biotechnology Development Co.,
Ltd. (“KBDC”) to commercialize the Company’s future products. The Company has
transferred to KBDC the rights to manufacture and sell its products for 99 years
in all of Korea, China, and Taiwan. In exchange, KBDC arranged the purchase of
8,750,000 shares of the Company’s common stock for $3,602,000. KBDC agreed to
fund all of the regulatory approval process in Korea for any products of the
Company. In addition, KBDC agreed to pay a royalty of 10% of net revenues to the
Company. The royalties will be paid for the life of the agreement. Danial C
Montano, an officer and director of CVBT, owns 17% of KDBC and Joong Ki Baik, a
director of CVBT, owns 27% of KDBC.

 

Guarantee:

The Company guaranteed Phage’s obligations under a non-cancelable operating
lease for Theory laboratory and office space at University of California Irvine
Research Center. The lease is for 11,091 rentable square feet for the period
December 1, 2004 through August 31, 2006, and provides for a monthly rent of
approximately $35,500 plus shared building operating expenses.

The Company guaranteed Phage’s obligations under a Standard Industrial Net Lease
for laboratory and office space. The lease is for 5,742 rentable square feet for
the period March 10, 2006 through March 31, 2013 and provides for a monthly rent
of approximately $16,700 plus shared building and operating expenses. Phage
agrees to pay the Company 1/10 of 1% of the monthly lease payment per month on a
monthly basis for the life of the guarantee. Furthermore, Phage agrees to
indemnify the Company for Phage’s activities for the duration of the guarantee.

Common Stock Ownership in Phage Biotechnology Corporation

 

          %  

Daniel C. Montano

   43,000,000    19.5 %

Alexander G. Montano

   13,140,000    6.0 %

Grant Gordon

   11,060,000    5.0 %

John (Jack) W. Jacobs, PhD

   650,000    0.3 %

Thomas L. Ingram

   1,000,000    0.5 %

Mickael A. Flaa

   50,000    0.0 %

Robert Levin

   200,000    0.1 %

All Directors and Executives

   69,100,000    31.4 %            

Total shares issued

   220,120,400    100.0 %



--------------------------------------------------------------------------------

CardioVascular BioTherapeutics Inc

Schedule 3(bb)

Outstanding Indebtedness and Liens

The Company has no outstanding Indebtedness or liens, except for the guarantees
set forth on Schedule 3(w) and restrictions on the Business Performing Savings
account of Wells Fargo, A/C # 327-6310996, in the amount of $137,921.50 plus
future accrued interest. This account contains blocked funds for purposes of
securing Company credit cards.

The company maintains its accounts payable within 30 days and carries no
balances with its vendors. At March 20th, 2006 the company had no accounts
payable.

See schedule 3(w) for guarantees



--------------------------------------------------------------------------------

CardioVascular BioTherapeutics Inc

Schedule 3(cc)

Real Property, Leases

The company has entered into a 5 year lease of an office facility located at
1635 Village Center Circle, Las Vegas NV, 89134, starting March 1, 2006.

The lease has a renewal provision for an additional 5 years

The 5 year lease liability is $1,077,000. The lease obligation by year is as
follows:

 

2006

   169,000

2007

   208,000

2008

   214,000

2009

   221,000

2010

   227,000

2011

   38,000



--------------------------------------------------------------------------------

CardioVascular BioTherapeutics Inc

Schedule 4(d)

USE OF PROCEEDS:

 

Source of Funds:

     

Gross Proceeds

      $ 20,000,000

Transaction fees and expenses

     

Closing fee

   200,000   

Investment Banking fee

   1,200,000   

Other expenses

   50,000            1,450,000          

Net Proceeds

        18,550,000

Use of Proceeds:

     

Clinical Trials

        16,600,000

Working Capital

        1,950,000          

Total Uses of Proceeds

      $ 18,550,000          



--------------------------------------------------------------------------------

Schedule 4(j)

 

LOGO [g55852img001_55852.jpg]    7251 W. Lake Mead Blvd., Ste. 300
702 248 1174 TEL 702 617 5651 FAX
WWW.CVBT.COM

CVBT Conflicts of Interest/Related Party Transactions Procedures

CVBT has adopted a Code of Conduct that meets the requirements of the
Sarbanes-Oxley Act of 2002. Accordingly, any and all related party transactions
are to be brought to the attention of the Board of Directors. Our Corporate
Governance Policy as overseen by our Corporate Governance Committee requires
that related party transactions be reviewed and approved by the Conflicts
Resolution Committee in advance of entering into the transaction. The Conflicts
Resolution Committee consists of members of our Board of Directors who are
independent of the related party matter being decided. The Conflicts Resolution
Committee is chaired by The Chairman of our Audit Committee. This Committee
decides the outcome of matters brought to its attention without the input or
influence of executive officers or Board Members who are not independent of the
related party matter being decided. The Committee Chair then reports the
conclusion of the Committee to the full Board of Directors along with an
affirmative statement as to whether any input or influence was offered or
attempted by executive officers or Board Members who are not independent of the
related party matter being decided. The decisions of the Conflicts Resolution
Committee do not require ratification or approval by the full Board of
Directors.

Additionally and as part of its Internal Audit Plan, the Audit Committee has
engaged a National CPA firm to function as our outsourced Internal Audit
Function. The adopted Audit Plan includes auditing 100% of related party
transactions every year. Our Audit Committee Chair and the Members of the
Committee have strong legal, business and financial backgrounds and experience
making this a very effective Audit Committee. I refer you to their resumes’
included in the attached Proxy Statement.

In summary, our Code of Conduct prohibits Conflicts of Interest as a matter of
Company Policy, except under “Guidelines” approved by the Board of Directors.
Those guidelines, as described above, include “Disclosure” to the Board of
Directors, “Recusal” of the conflicted persons from any decision making
regarding the transaction, “Oversight” by the Audit Committee and “Third-Party
Independent Review” annually by the Internal Auditors. Our adopted, implemented
and functioning policies and processes for Conflicts of Interest meet the
requirements of the Sarbanes-Oxley Act of 2002 and the requirements of the major
United States exchanges.

Dated December 14, 2005